DETAILED ACTION

Status of Submission
This Office action is responsive to the reply filed on February 1, 2022, which has been entered.

Proposed Replacement Drawing Sheets
The proposed replacement drawing sheets filed on February 1, 2022 have been approved for entry by the examiner. The prior objections to the drawings have been overcome.

Reminder re Paper Requirements
Applicants must make every effort to file papers, that are to become a part of the permanent records in the file of a patent application, in a form having sufficient clarity and contrast between the paper and the writing thereon to permit the direct reproduction of readily legible copies by use of photographic, electrostatic, photo-offset, and microfilming processes and electronic capture by use of digital imaging and optical character recognition. Such papers must be plainly and legibly written either by a typewriter or machine printer in permanent dark ink or its equivalent. See 37 CFR 1.52(a)(1) and MPEP 608.01.

As stated in MPEP 502.05, subsection I.D.1., users must follow the PDF Guidelines and PDF Creation instructions for EFS-Web available on the USPTO website1 to create and submit PDF files via EFS-Web to ensure that all of the information in the PDF files is successfully received and processed.

The submission, which was filed electronically on February 1, 2022, is blurry when viewed in the image file wrapper and when reproduced using an electrophotographic printer. Applicant should ensure that future submissions fully comply with 37 CFR 1.52(a)(1). 


Objections to Amendments – Formalities
The amendments to the specification filed on February 1, 2022 are objected to as failing to comply with 37 CFR 1.173(b)(1), (d) and (g). Rewritten paragraphs must show all changes made relative to the patent, with omitted text enclosed in single brackets, and added text underlined. The amendments are not proper because:
In the 1st to 2nd lines of the rewritten paragraph located at col. 4, ll. 37-47, “an algorithm implemented by an exemplary” should read “[a] an algorithm implemented by an exemplary”, i.e., the change in wording must be shown using single brackets and underlining.
In the 1st to 2nd lines of the rewritten paragraph located at col. 4, ll. 58-64, “[an] a system 100 for implementing an” should read “a system 100 for implementing an”, i.e., “an” should not be shown as being omitted and reinserted at the same location.

The claim amendments filed on February 1, 2022 are objected to as failing to comply with 37 CFR 1.173(b)(2), (d) and (g). Amended claims should include the appropriate status identifier, i.e., “(amended)”, “(twice amended)”, etc.) following the claim number. All changes must be shown relative to the patent, with omitted text enclosed in single brackets, and added text underlined. The use of double brackets or strikethrough is not permitted in reissue applications. New claims must be underlined in their entirety. The patent claims are not amended properly because:
In amended claim 6, the status indicator “(Once amended)” should read “(Twice amended)”.

Applicant is required to place the amendments into compliance with 37 CFR 1.173(a)-(g) in response to this Office action. 

The amendments to the specification filed on February 1, 2022 are objected to because:
In the rewritten paragraph located at col. 5, l. 60 to col. 6, l. 15, the two parenthesis symbols that follow the number “2” (12th line) are improper/ incomplete. Note that the symbols are truncated, i.e., shorter in height than the 
Appropriate correction is required.

The claim amendments filed on February 1, 2022 are objected to because:
In claim 7, at l. 2, “AT or ABOVE” should read “AT [or] OR ABOVE”. See claim 1, ll. 4-5, 8-9, 10, 12, and 22.
In claim 7, at l. 5, “AT or BELOW” should read “AT [or] OR BELOW”. See claim 1, ll. 4, 8, 11, and 13.
Appropriate correction is required.

Application Data Sheet
The corrected Application Data Sheet (ADS) filed on February 1, 2022 is acceptable. Accordingly, the previous objection to the ADS is withdrawn.

Consent of Assignee
The instant reissue application is objected to under 37 CFR 1.172(a) as lacking a proper written consent of all assignees owning an undivided interest in the patent. The consent of the assignee must be in compliance with 37 CFR 1.172. See MPEP 1410.01.

The corrected consent of assignee (Form PTO/AIA /53) filed on February 1, 2022 is improper because:
The text “100%” was improperly inserted on the line where the name of the “assignee(s) owning an undivided interest in said original patent” is supposed to be supplied.
The name of the assignee was improperly inserted in the field pertaining to cases in which the original patent is “not assigned”. That field should be left blank since, in the case, the original patent was assigned. 

A proper consent of the assignee in compliance with 37 CFR 1.172 and 3.73 is required in reply to this Office action.
Establishing Assignee’s Right to Take Action
The corrected statement under 37 CFR 3.73(c) (Form PTO/AIA /96) filed on February 1, 2022 is acceptable. Accordingly, the assignee has properly established its ownership interest in order to support the consent to a reissue application required by 37 CFR 1.172(a). 

Reissue Oath/Declaration
The Reissue Application Declaration by the Assignee (Form PTO/AIA /06) filed on April 17, 2019 is defective because it fails to specifically identify at least one error which is relied upon to support the reissue application. See 37 CFR 1.175 and MPEP 1414-1414.01. As required by 37 CFR 1.175(a), the reissue oath/declaration must specifically identify at least one error pursuant to 35 U.S.C. 251 being relied upon as the basis for reissue. In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid.
In the present case, the reissue declaration states “At least one error to correct includes removing ‘AT or’ from the phrase ‘AT or AT OR BELOW’ in the last clause of claim 11.” However, this does not constitute a proper identification of at least one error relied upon as the basis for reissue because the limitation “AT or” is not removed from the last clause of claim 11 in the current version of the amended claims. The identified error must be an actual error that is being corrected by the instant reissue application.
The reissue declaration also states “Claim 11 did not provide the broadened scope of new claims 19-24.” However, such a general statement does not constitute a proper identification of a specific error in the original patent together with an explanation of how that error renders the original patent wholly or partly inoperative or invalid. 
Any error in the original patent claims must be identified by reference to at least one specific claim and the specific claim language wherein lies the error. It is not sufficient to merely state that applicant seeks to broaden or narrow the scope of a patent claim. Further, a statement in the reissue oath/declaration of “…failure to include a claim directed to…” and then reciting all the limitations of a newly added claim would not be considered a sufficient error statement because applicant has not pointed out what the other claims lacked that the newly added claim has, or vice versa. 
Original Disclosure
The instant application is an application for reissue of U.S. Patent No. 9,625,261 B2, which issued from Application No. 14/477,476. Accordingly, the “original disclosure” is the disclosure of Application No. 14/477,476 as originally filed on September 4, 2014. 
Any new matter added to Application No. 14/477,476 during the earlier-concluded examination does not constitute part of the “original disclosure”. Likewise, any new matter added during the examination of the instant reissue application does not constitute part of the “original disclosure”.

The original disclosure:
Provides a simplified representation and explanation of a system/algorithm for determining and applying a speed adjustment to an aircraft based upon a computed estimated time of arrival (ETA) and an inputted required time of arrival (RTA). See Fig. 1; col. 4, ll. 37-642.
Describes an exemplary climb scenario as illustrative of continuous RTA ECON speed3 management between speed constraints, which determines/establishes the speeds required along the flight trajectory (i.e., the speed profile) in order to satisfy the inputted RTA time constraint without violating speed restrictions (i.e., AT, AT OR ABOVE and/or AT OR BELOW speed restrictions). See Fig. 2; col. 4, l. 65 to col. 5, l. 45.
Illustrates and provides a simplified explanation of the use of (a) a positive speed pad (PadPos) to increase the lower limit of an AT OR ABOVE speed restriction, and (b) a negative speed pad (PadNeg) to decrease the upper limit of an AT OR BELOW speed restriction, wherein such speed padding preserves the ability to achieve the desired RTA by maintaining speed margins in speed restriction regions. See Figs. 3-6; col. 5, l. 46 to col. 6, l. 44.
Explains that the use of a negative speed pad (PadNeg) to decrease the upper limit of an AT OR BELOW speed restriction is already known in the art because it is disclosed by US Patent No. 8,406,939 B2. See col. 1, ll. 41-47; col. 7, ll. 14-18.
Illustrates and explains an algorithm for implementing a speed pad difference (PadDiv) when the difference (dV(i)) between an AT OR ABOVE speed restriction and an AT OR BELOW speed restriction is less than two times a nominal speed pad (PadNom). See Figs. 3-6; col. 5, l. 66 to col. 6, l. 15.
Provides a broad overview of the use of proactive deceleration, whereby deceleration is started earlier to ensure that a speed restriction will be crossed at the correct speed, i.e., the aircraft’s flight trajectory is modified such that it follows a proactive deceleration profile rather than an original deceleration profile so that the aircraft will be traveling at the correct speed when it reaches the onset of the speed restriction. See Fig. 7; col. 6, ll. 45-52.
Discusses the use of a variable guidance margin and explains that such a variable guidance margin is already known in the art because it is disclosed by US Patent No. 8,788,189 B2. See col. 6, l. 53 to col. 7, l. 2; col. 7, ll. 18-22.
Describes a method for an aircraft to accomplish a RTA at a waypoint and at a desired speed comprising the steps of (a) padding one of an AT or ABOVE component and an AT OR BELOW component of a speed constraint to preserve control margins, (b) correcting an initial time error using continuous RTA ECON speed management between constraints, (c) reducing a positive speed pad (PadPos) on the AT OR ABOVE component if the RTA ECON speed falls below the lowest AT or ABOVE component of a speed constraint plus the PadPos speed pad, (d) increasing the PadPos speed pad to an initial value PadNom prior to increasing the RTA ECON speed above the padded speed, (e) using a negative speed pad (PadNeg) under AT OR BELOW speed constraints, (f) using a guidance margin mechanism to increase robustness, reliability and also smoothness of RTA control, and (g) activating, where the RTA ECON speed is not modifiable, a proactive deceleration as the aircraft approaches a deceleration segment to an AT or AT or BELOW speed constraint or an approach speed. See col. 2, ll. 25-41; col. 7, ll. 3-32; col. 8, ll. 1-17.
Describes a system determining an aircraft four dimensional trajectory along a path to a waypoint having a RTA, which system is described as comprising a processor that is configured to perform the following functions: (a) calculate a first estimated speed to reach the waypoint at the RTA via a RTA solver; (b) compute in real time a time difference between an ETA at the first estimated speed and the RTA via a trajectory predictor; and (c) determine a speed correction for one of an AT speed constraint or an AT or ABOVE speed constraint via a speed profile generator, wherein determining a speed correction involves one or more of (i) continuous RTA ECON speed management between speed constraints, (ii) padding of the AT or ABOVE speed constraints, (iii) decelerating proactively, and (iv) using a variable guidance margin which is a speed change not included in a flight path prediction. See col. 2, ll. 42-58.
Also describes the system as comprising a display configured to display a graph including the first estimated speed, a second estimated speed, and a third estimated speed if “the speed 1” is above the highest AT or ABOVE speed constraint. See col. 2, ll. 58-61.
Further describes the system as “a known required time of arrival system configured to execute the exemplary embodiment with the algorithm of FIG. 1”. See col. 3, ll. 17-19. 
Still further describes the system as including both a flight management system (FMS) and an RTA system, with the FMS being an onboard computer-implemented subsystem or module controlling aircraft navigation along a flight plan and displaying information on a video display, and with the RTA system being a computer-implemented subsystem or module performing controlled time of arrival functions. See Fig. 10; col. 8, l. 37 to col. 9, l. 25.
Explains that the claimed invention is a computer-implemented invention in which “one or more processor devices can carry out the described operations, tasks, and functions by manipulating electrical signals representing data bits at memory locations in the system memory, as well as other processing of signals. The memory locations where data bits are maintained are physical locations that 
States that the computer-implemented components “may be realized by any number of hardware, software, and/or firmware components configured to perform the specified functions. For example, an embodiment of a system or a component may employ various integrated circuit components, e.g., memory elements, digital signal processing elements, logic elements, look-up tables, or the like, which may carry out a variety of functions under the control of one or more microprocessors or other control devices.” See col. 3, ll. 46-55. See also col. 7, ll. 36-45; col. 8, ll. 45-47.

Claim Interpretation – BRI Standard
During examination, the pending claims are normally interpreted according to the broadest reasonable interpretation standard (hereinafter, the “BRI standard”). That is, claims are given their broadest reasonable interpretation consistent with the specification, and limitations in the specification are not read into the claims. See MPEP 2111 et seq.

Claim Interpretation – Lexicographer Exception to BRI Standard
A first exception to the BRI standard occurs when there is lexicographic definition in the specification. To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. See MPEP 2111.01, section IV. 

After careful review of the original disclosure, the examiner finds that the applicant has provided the following definitions in the original disclosure:
ECON speed
Speed pads preserve the ability to achieve the desired RTA by maintaining speed margins in speed restriction regions; specifically, speed pads increase the lower limit of an AT OR ABOVE speed restriction and decrease the upper limit of an AT OR BELOW speed restriction. See col. 5, ll. 46-53.
Speed saturation is aircraft speed that has reached either the authorized minimum speed (due to an AT OR ABOVE speed restriction) or the authorized maximum speed (due to an AT OR BELOW speed restriction). See col. 5, ll. 54-56; col. 6, ll. 55-59.

The examiner finds that the applicant’s definitions of ECON speed, speed pads and speed saturation provided in the original disclosure are consistent with the plain and ordinary meanings of these terms as understood by a person of ordinary skill in the art (POSITA). Therefore, the examiner concludes that applicant is not their own lexicographer with respect to these terms since the applicant has not set forth a special definition of these terms that differs from the plain and ordinary meaning they would otherwise possess.

Claim Interpretation – Source(s) Supporting Findings under BRI Standard
For claim terms that are not lexicographically defined by the applicant (see discussion above) and that do not invoke 35 USC 112, 6th paragraph (see discussion of the means-plus-function exception below), the examiner will follow the BRI standard. 

The examiner’s findings concerning the proper BRI standard for certain claim terms are supported by the following source:
The Seventh Edition of IEEE 100: the Authoritative Dictionary of IEEE Standards Terms.
The examiner provides the following summary of the manner in which this source defines certain claim terms and certain terms used in the applicant’s specification in support of the claim terms, which demonstrates POSITA’s understanding of the plain and ordinary meanings these terms possessed at the time the invention was made. The following discussion is only a guide to claim terminology since claim terms must be interpreted in the context of their 
The Seventh Edition of IEEE 100: the Authoritative Dictionary of IEEE Standards Terms defines system as (citing only the relevant definitions): 
(1) (microcomputer system bus) (general system) A set of interconnected elements that achieve a given objective through the performance of a special function.
(7) (computers) A collection of components organized to accomplish a specific function or set of functions.
(11) A group of devices and a controller interconnected with a system interface.
(12) Hardware and software collectively organized to achieve an operational objective.
(15) (B) A collection of interacting, interrelated, or interdependent elements forming a collective, functioning entity.
	(D) A collection of hardware or software components necessary for performing a high-level function.
(19) (A) A collection of interacting components organized to accomplish a specific function or set of functions within a specific environment.
(20) A set of interlinked units organized to accomplish one or several specific functions.
The Seventh Edition of IEEE 100: the Authoritative Dictionary of IEEE Standards Terms defines computer system as: 
(1) (software) A system containing one or more computers and associated software.
(2) A system containing one or more computers, peripheral devices and associated software.
The Seventh Edition of IEEE 100: the Authoritative Dictionary of IEEE Standards Terms defines processor as (citing only the relevant definitions): 
(1) (A) (computers) (hardware). A data processor. 

(4) (A) A device that interprets and executes instructions, consisting of at least an instruction control unit and an arithmetic unit. 
(B) A device that contains a central processing unit.
The Seventh Edition of IEEE 100: the Authoritative Dictionary of IEEE Standards Terms defines microprocessor as: 
An integrated circuit that contains the logic elements for manipulating data and for making decisions. 
The Seventh Edition of IEEE 100: the Authoritative Dictionary of IEEE Standards Terms defines hardware as: 
(1) (software) Physical equipment used to process, store, or transmit computer programs or data.
(2) Physical equipment used in data processing, as opposed to programs, procedures, rules, and associated documentation.
The Seventh Edition of IEEE 100: the Authoritative Dictionary of IEEE Standards Terms defines software as: 
(1) Computer programs, procedures, and possibly associated documentation and data pertaining to the operation of a computer system.
(3)	The programs, procedures, rules, and any associated documentation pertaining to the operation of an information processing system.
(5)	Computer programs and computer databases.
The Seventh Edition of IEEE 100: the Authoritative Dictionary of IEEE Standards Terms defines firmware as: 
(1) (software) The combination of a hardware device and computer instructions and data that reside as read-only software on that device. 

(5)	The combination of software and data that reside on read-only memory.
(6) A program, typically stored in read-only memory, that controls a computer from the time that it is turned on until the time that the primary operating system assumes control of the computer.
(8) The combination of a hardware device and computer instructions and/or computer data that reside as read-only soft-ware on the hardware device.
The Seventh Edition of IEEE 100: the Authoritative Dictionary of IEEE Standards Terms defines memory as: 
(1) All of the addressable storage in a processing unit and other internal storage that is used to execute instructions. 
The Seventh Edition of IEEE 100: the Authoritative Dictionary of IEEE Standards Terms defines algorithm as: 
 (2)	(A) (software) (mathematics of computing) A finite set of well-defined rules for the solution of a problem in a finite number of steps; for example, a complete specification of a sequence of arithmetic operations for evaluating sinx to a given precision.
(B) (software). Any sequence of operations for performing a specific task.

Claim Interpretation – Means-Plus-Function Exception to BRI Standard
A second exception to the BRI standard occurs when a claim recites a means-plus-function limitation that must be interpreted in accordance with 35 U.S.C. 112(f). See MPEP 2181. To invoke 35 U.S.C. 112(f), a claim limitation must meet the 3-prong analysis set forth in MPEP 2181, section I. Therefore, in the explanation that follows, the examiner will apply the required 3-prong analysis to certain claim limitations to determine if the means-plus-function exception to the BRI standard is invoked. If a claim limitation invokes this exception, the examiner will also attempt to identify the disclosed structure that is most closely associated with the means-plus-function limitation.
Prong A:  A claim limitation that does not include the term “means” triggers a rebuttable presumption that 35 U.S.C. 112(f) does not apply. However, this presumption may be overcome if the claim limitation uses a generic placeholder, i.e., a term that is simply a substitute for the term “means” and that fails to limit the scope of the claim to sufficient structure for performing the claimed function(s).
In this case, claim 1 recites:
“A method…comprising: determining, by a processor, an aircraft speed and speed profile required along a given flight plan containing one or more speed constraints…and a required time of arrival (RTA), wherein [the] determining the speed profile…comprises:” (ll. 1-6; emphasis added).
Claim 1 also recites:
“operating the aircraft in accordance with the determined speed profile” (l. 28).
Claim 11 recites:
“A method [for] in an aircraft to accomplish a required time of arrival (RTA) at a waypoint and at a desired speed, comprising:” (ll. 1-2; emphasis added).
Claim 11 also recites:
“using a guidance margin mechanism” (l. 14; emphasis added).
Claim 13 recites:
“A system for determining an aircraft four dimensional trajectory along a path to a waypoint having a required time of arrival during flight, the system comprising: a processor configured to:” (ll. 1-4; emphasis added).
Claim 13 also recites:
“a display configured to:” (l. 22; emphasis added).
Claim 19 recites:
“A method for an aircraft to accomplish a required time of arrival (RTA) at a waypoint and at a desired speed, comprising:” (ll. 1-2; emphasis added).
Claim 19 also recites:
“operating the aircraft in accordance with…to accomplish the required time of arrival at the waypoint and at the desired speed” (ll. 10-11).
	Claims 1, 11, 13 and 19 do not use the term “means”, triggering the rebuttable presumption that 35 U.S.C. 112(f) does not apply. However, this presumption is overcome if it is shown that (a) the “processor” required by claim 1 is a generic placeholder, (b) the “aircraft” required by claims 11 and 19 is a generic placeholder since—based upon the applicant’s disclosure—it necessarily comprises a processor for performing the recited functions, (c) and (c) 
	Claim 1 goes on to require that the claimed processor performs the following list of functions/operations:
Determining aircraft speed (see l. 3).
Determining an aircraft speed profile required along a given flight plan containing one or more speed constraints including AT, AT OR BELOW or AT OR ABOVE speed constraints and an RTA (see ll. 3-5).
Determining the speed profile by applying both a positive speed pad (PadPos) and a negative speed pad (PadNeg) at a flight segment where both AT OR BELOW and AT OR ABOVE speed constraints apply (see ll. 6-9).
Applying a speed pad difference (PadDiv) when the difference (dV(i)) between an AT OR ABOVE speed constraint and an AT OR BELOW speed constraint is less than two times a nominal speed pad (PadNom), wherein the speed pad difference (PadDiv) is determined—using a particular algorithm—as a function of the positive speed pad (PadPos), the negative speed pad (PadNeg), and the speed constraint difference (dV(i)) (see ll. 10-18).
Maintaining continuous RTA ECON speed management between speed constraints (see ll. 20-21).
Padding an AT speed constraint and an AT OR ABOVE speed constraint (see ll. 22-23).
Decelerating proactively (see l. 24).
Using a variable guidance margin that allows for a speed change not included in a flight plan prediction (see ll. 25-27).
Operating the aircraft in accordance with the determined speed profile4 (l. 28).
Claims 11 and 19 go on to require that the claimed aircraft (which is disclosed as necessarily comprising a processor for performing the recited functions) performs the following list of functions/operations:
Padding one of an AT OR ABOVE component and an AT OR BELOW component of a speed constraint to preserve at least one control margin (see ll. 3-4 of claims 11 and 19).
Correcting an initial time error using a continuous RTA ECON speed management between constraints (see ll. 5-6 of claims 11 and 19).
Reducing a positive speed pad (PadPos) on the AT OR ABOVE component if an RTA speed falls below a lowest limit of the AT OR ABOVE component of the speed constraint plus a PadPos speed (see ll. 7-9 of claims 11 and 19).
Increasing the PadPos speed to a value PadNom prior to increasing the RTA speed above a padded speed (see ll. 10-11 of claim 11).
Using a negative speed pad (PadNeg) under an AT OR BELOW speed constraint component (see ll. 12-13 of claim 11).
Using a guidance margin mechanism (see l. 14 of claim 11).
Activating, where an RTA speed is not modifiable, a proactive deceleration of the aircraft as the aircraft approaches a deceleration segment to an AT speed constraint component, an AT OR BELOW speed constraint component or an approach speed (see ll. 16-18 of claim 11).
Operating the aircraft in accordance with the padding, the correcting, and the reducing to accomplish the required time of arrival at the waypoint and at the desired speed (see ll. 10-11 of claim 19).
Claim 13 goes on to require that the claimed processor of the claimed system performs the following list of functions/operations:
Calculating a first estimated speed to reach the waypoint at the required time of arrival (see ll. 4-5).
Computing in real time a time difference between an estimated time of arrival at the first estimated speed and the required time of arrival (see ll. 7-8).
Determining a speed correction for a flight segment having one of an AT speed constraint or an AT OR ABOVE speed constraint (see ll. 9-11).
Maintaining continuous RTA ECON speed management between speed constraints (see ll. 13-14).
Padding the AT or ABOVE speed constraint (see ll. 15-16).
Decelerating proactively (see l. 17).
Using a variable guidance margin which allows for a speed change not included in a flight path prediction (see ll. 18-19).
Applying the determined speed correction to control aircraft speed during the flight segment (see ll. 20-21).
Displaying (on the associated display) a graph including the first estimated speed, a second estimated speed, and a third estimated speed (see ll. 22-24).
Based upon a review of claim 1 as a whole, the only structural element positively recited in the body of the claims is the “processor” (l. 3) used to operate “the aircraft” (l. 28). Further, based upon a review of claims 11 and 19 as a whole, the only structural element positively recited in each of these claims is the “aircraft” (claim 11, l. 1; claim 19, ll. 1 and 10). While line 14 of claim 11 requires the use of “a guidance margin mechanism”, this recited “mechanism” does not correspond to an additional structural element positively recited in the body of the claim. Rather, according to the specification, the recited guidance margin mechanism is part of the algorithm (i.e., software) executed by the processor which is disclosed as a necessary component of the claimed “aircraft” for performing the recited functions. Still further, based upon a review of claim 13 as a whole, the only structural elements positively recited in the body of this “system” claim are the “processor” (l. 4) and the “display” (l. 22). 
In order to determine if (a) the claimed processor of claims 1 and 13, and (b) the claimed aircraft (which is disclosed as necessarily comprising a processor for performing the recited functions) of claims 11 and 19 limit the scope of the respective claims to sufficient structure for performing the recited functions/operations (see the functions/operations listed above), the Examiner has reviewed:
The applicant’s original disclosure, which is summarized above.
Subject matter specific dictionaries and reference works, including the Seventh Edition of IEEE 100: the Authoritative Dictionary of IEEE Standards Terms.
The prior art of record.
Based upon his review of the above-listed items, the examiner finds that:
An ordinary, off-the-shelf computer “system” (claim 13, l. 1) comprising “a processor” (claim 1, l. 3; claim 13, l. 4) and “a display” (claim 13, l. 22) is 
The hardware components of a general purpose computer system having a general purpose processor and a display are old and well known to POSITA. Likewise, the hardware components of a modern aircraft having a processor-based computing system are old and well known to POSITA.
There is little, if any, discussion in the applicant’s original disclosure of any new hardware component(s), or new arrangement of hardware components, that form part of the computer “system” (claim 13, l. 1) comprising “a processor” (claim 1, l. 3; claim 13, l. 4) and “a display” (claim 13, l. 22) and that enable it/them to perform the particular functions/operations required by claims 1 and 13 (see the functions/operations listed above). Likewise, there is little, if any, discussion in the applicant’s original disclosure of any new hardware component(s), or new arrangement of hardware components, that form part of the “aircraft” (claim 11, l. 1; claim 19, ll. 1 and 10)—which aircraft is disclosed as necessarily comprising a processor for performing the recited functions—and that enable it to perform the particular functions/operations required by claims 11 and 19 (see the functions/ operations listed above). Rather, the original disclosure describes the aircraft system as “a known required time of arrival system configured to execute the exemplary embodiment with the algorithm of FIG. 1”, i.e., a system having known hardware but configured in a new way to execute a new algorithm (software). See col. 3, ll. 17-19. 
The claimed computer “system” (claim 13, l. 1) comprising “a processor” (claim 1, l. 3; claim 13, l. 4) and “a display” (claim 13, l. 22) does not constitute a general purpose computer system having a general purpose processor and associated display. Likewise, the claimed “aircraft” (claim 11, l. 1; claim 19, ll. 1 and 10)—which aircraft is disclosed as necessarily comprising a processor for performing the recited functions—does not comprise a general purpose computer system having a general purpose processor and associated display. Rather, the claimed “processor” of claims 1 and 13 constitutes and the claimed “aircraft” of 
The finding that the claimed/required processor constitutes a special purpose processor for executing a special algorithm defined by special computer programming is supported by the applicant’s own disclosure. As noted above, the original disclosure describes the system as “a known required time of arrival system configured to execute the exemplary embodiment with the algorithm of FIG. 1”, i.e., a system having known hardware but configured in a new way to execute a new algorithm (i.e., software). See col. 3, ll. 17-19.
Based on the above findings, the examiner further finds that the applicant’s claimed invention is not only a computer-implemented invention, but primarily a software-implemented invention. That is, the distinctive features of the invention arise from the special programming of a special algorithm for execution by the claimed/required processor, which enables the processor to perform the particular functions/operations required by claims 1, 11, 13 and 19.
For all these reasons, the claimed computer “system” (claim 13, l. 1) comprising “a processor” (claim 1, l. 3; claim 13, l. 4) and “a display” (claim 13, l. 22) is not a general purpose computer system having a general purpose processor and associated display. Likewise, the claimed “aircraft” (claim 11, l. 1; claim 19, ll. 1 and 10)—which aircraft is disclosed as necessarily comprising a processor for performing the recited functions—does not comprise a 

Prong B: It must be clear that the element in the claims is set forth, at least in part, by the function(s) it performs as opposed to the specific structure that performs the function(s).
In this case, claims 1, 11, 13 and 19 recite the functions/operations listed above and, therefore, define the claimed/required processor based upon the functions it performs. As explained in the Prong A analysis, the claimed computer “system” (claim 13, l. 1) comprising “a processor” (claim 1, l. 3; claim 13, l. 4) and “a display” (claim 13, l. 22) fails to limit the scope of claims 1 and 13 to sufficient structure for performing the functions required by these claims. Likewise, the claimed “aircraft” (claim 11, l. 1; claim 19, ll. 1 and 10)—which aircraft is disclosed as necessarily comprising a processor for performing the recited functions—fails to limit the scope of claims 11 and 19 to sufficient structure for performing the functions required by these claims. That is, claims 1 and 13 rely on the claimed processor and claims 11 and 19 rely on the claimed aircraft (which necessarily requires a processor for performing the recited functions) as a generic placeholder for the specific structure (i.e., the special purpose processor for executing a special algorithm defined by special computer programming, and the special computer programming executed by the processor) that performs the claimed functions rather than setting forth the specific structure that performs the claimed functions.

Prong C: The term “means” or the generic placeholder recited in the claim must not be modified by sufficiently definite structure for achieving the specified function(s).
As explained in the Prong A and Prong B analysis, claims 1 and 13 rely on the claimed processor and claims 11 and 19 rely on the claimed aircraft (which necessarily requires a processor) as a generic placeholder for the specific structure (i.e., the special purpose processor, 5) required to transform a general purpose computer system having a general purpose processor into the claimed/required special purpose computer system utilizing a special purpose processor for performing the claimed functions. Likewise, claims 11 and 19 do not set forth the specific structure that performs the claimed functions because the claims do not recite (a) any specific structural characteristics of the aircraft—which requires a special purpose computer system/processor, or (b) the specific programming (i.e., the algorithm) required to transform a modern aircraft comprising a general purpose computer system having a general purpose processor into the claimed aircraft that requires a special purpose computer system utilizing a special purpose processor for performing the claimed functions. Therefore, the generic placeholder recited in claims 1, 11, 13 and 19 is not modified by sufficiently definite structure for achieving the specified functions.

Dependent Claims: The bodies of dependent claims 2-10 and 14-18 each recite additional functions/operations performed by the claimed processor, i.e., the generic placeholder. Likewise, the bodies of dependent claims 12 and 20-24 each recite additional functions/operations performed by the claimed aircraft (via its required processor), i.e., the generic placeholder. For the same reasons given above with respect to independent claims 1, 11, 13 and 19, dependent claims 2-10, 12, 14-18 and 20-24 also rely on the claimed processor/aircraft as a generic placeholder for the specific structure that performs the claimed functions, and the generic placeholder is not modified by sufficiently definite structure for achieving the specified functions.

Conclusion: Because the limitations required by claims 1-10 and 13-18 meet the 3-prong analysis set forth in MPEP 2181, section I, the examiner finds that the claimed processor coupled with the claimed functions recited in claims 1-10 and 13-18 invokes 35 U.S.C. 112(f), i.e., the 

Corresponding Structure: The corresponding structure of a claim limitation that invokes 35 U.S.C. 112(f), i.e., the means-plus-function exception to the BRI standard, must be disclosed in the specification itself in a way that POSITA will understand what structure will perform the recited function(s). Structure disclosed in the specification constitutes the required corresponding structure only if the specification clearly links or associates that structure to the function(s) recited in the claim.
Based upon a review of the applicant’s original disclosure, the examiner finds that the closest structure disclosed as corresponding to the claimed processor and the claimed aircraft (which necessarily requires a processor), i.e., the generic placeholders, is:
The system described as “a known required time of arrival system configured to execute the exemplary embodiment with the algorithm of FIG. 1”. See col. 3, ll. 17-19. 
The system described as including both a flight management system (FMS) 1001 and an RTA system 1002, with the FMS 1001 being an onboard computer-implemented subsystem or module including one or more processors 1070 controlling aircraft navigation along a flight plan and displaying information on a video display 1090, and with the RTA system 1002 being a computer-implemented subsystem or module performing controlled time of arrival functions. See Fig. 10; col. 8, l. 37 to col. 9, l. 25.
As noted above, the applicant’s disclosure:
Explains that the claimed invention is a computer-implemented invention in which “one or more processor devices can carry out the described operations, tasks, and functions by manipulating electrical signals representing data bits at memory locations in the system memory, as well as other processing of signals.” See col. 3, ll. 32-43.
States that the computer-implemented components “may be realized by any number of hardware, software, and/or firmware components configured to perform the specified functions. For example, an embodiment of a system or a component may employ various integrated circuit components, e.g., memory elements, digital signal processing elements, logic elements, look-up tables, or the like, which may carry out a variety of functions under the control of one or more microprocessors or other control devices.” See col. 3, ll. 46-55.
However, the applicant’s original disclosure fails to describe either (a) any specific structural characteristics of the special purpose processor, or (b) the specific programming (i.e., the algorithm) required to transform a general purpose computer system having a general purpose processor into the claimed special purpose computer system utilizing a special purpose processor for performing each of the claimed functions. Likewise, the applicant’s disclosure fails to describe (a) any specific structural characteristics of the aircraft having a special purpose processor, or (b) the specific programming (i.e., the algorithm) required to transform a general purpose aircraft computer system having a general purpose processor into the claimed special purpose aircraft (and required computer system) utilizing a special purpose processor for performing each of the claimed functions.
As explained in MPEP 2181, section II.B., an algorithm is defined as a finite sequence of steps for solving a logical or mathematical problem or performing a task. With respect to claims 1-24, the specification must sufficiently disclose an algorithm to transform a general purpose computer system having a general purpose processor into a special purpose computer system utilizing a special purpose processor so that POSITA can implement the disclosed algorithm to achieve the claimed function(s). Applicant may express the algorithm in any understandable manner that provides sufficient structure, including as a mathematical formula, in prose, or in a flow chart. The understanding of POSITA does not relieve the patentee of the duty to disclose sufficient structure to support claim limitations that invoke 35 U.S.C. 112(f). Thus, the specification must explicitly disclose the algorithm for performing the claimed function(s). Simply reciting the claimed function(s) in the specification will not be a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps. Language that simply describes the function(s) to be performed describes an outcome(s), not a means for achieving that outcome(s).
each of the claimed functions. That is, with respect to many of the claimed functions, the applicant’s disclosure describes desired/intended outcomes, but fails to sufficiently disclose the required means for achieving those outcomes. 
Specifically, the applicant’s disclosure:
Provides only a simplified representation and explanation of a system/algorithm for determining and applying a speed adjustment to an aircraft based upon a computed estimated time of arrival (ETA) and an inputted required time of arrival (RTA). See Fig. 1; col. 4, ll. 37-64. Thus, only a desired/intended outcome is disclosed. The disclosure does not set forth an algorithm defined as a finite sequence of steps for accomplishing each of the claimed functions/operations (see the functions/operations listed above), including the functions of determining aircraft speed (see claim 1), determining an aircraft speed profile required along a given flight plan containing one or more speed constraints and a RTA (see claim 1), calculating a first estimated speed to reach the waypoint at the required time of arrival (see claim 13), computing in real time a time difference between an estimated time of arrival at the first estimated speed and the required time of arrival (see claim 13), determining a speed correction for a flight segment having one of an AT speed constraint or an AT OR ABOVE speed constraint (see claim 13), and operating the aircraft in accordance with the determined aircraft speed/speed profile (see claims 1 and 19).
Describes only an exemplary climb scenario as illustrative of continuous RTA ECON speed management between speed constraints, which determines the speeds required along the flight trajectory (i.e., the speed profile) in order to satisfy the inputted RTA time constraint without violating speed restrictions (i.e., AT, AT OR ABOVE and/or AT OR BELOW speed restrictions). See Fig. 2; col. 4, l. 65 to col. 5, l. 45. However, only a desired/intended outcome is disclosed. The disclosure does not set forth an algorithm defined as a finite sequence of steps 
Illustrates and provides only a simplified explanation of the use of (a) a positive speed pad (PadPos) to increase the lower limit of an AT OR ABOVE speed restriction, and (b) a negative speed pad (PadNeg) to decrease the upper limit of an AT OR BELOW speed restriction. See Figs. 3-6; col. 5, l. 46 to col. 6, l. 44. However, only a desired/intended outcome is disclosed. The disclosure does not set forth an algorithm defined as a finite sequence of steps for accomplishing each of the claimed functions/operations (see the functions/operations listed above), including the functions of applying both a positive speed pad (PadPos) and a negative speed pad (PadNeg) at a flight segment where both an AT OR BELOW and an AT OR ABOVE component of speed constraints apply (see claim 1), padding an AT speed constraint and an AT or ABOVE speed constraint (see claim 1), padding one of an AT OR ABOVE component and an AT OR BELOW component of a speed constraint to preserve at least one control margin (see claims 11 and 19), reducing a positive speed pad (PadPos) on the AT OR ABOVE component if a RTA speed falls below a lowest limit of the AT OR ABOVE component of the speed constraint plus a PadPos speed (see claims 11 and 19), increasing the PadPos speed to a value PadNom prior to increasing the RTA speed above a padded speed (see claim 11), using a negative speed pad (PadNeg) under an AT OR BELOW speed constraint (see claim 11), padding the AT OR ABOVE speed constraint (see claim 13), and operating the aircraft in accordance with the applied speed padding (see claims 1 and 19).
Provides only a broad overview of the use of proactive deceleration. See Fig. 7; col. 6, ll. 45-52. Thus, only a desired/intended outcome is disclosed. The disclosure does not set forth an algorithm defined as a finite sequence of steps for implementing the desired use of proactive deceleration (see claims 1, 11 and 13).
Similarly, the disclosure does not set forth an algorithm defined as a finite sequence of steps for accomplishing each of the claimed functions recited in dependent claims 2-10, 12, 14-17 and 20-24.

	Due to the failure to sufficiently disclose the required structure, rejections under 35 USC 112(a) and (b) are set forth below. See MPEP 2181, sections II-IV.

How To Prevent Invoking 35 U.S.C. 112(f): If the applicant does not intend to have the above-discussed limitations of claims 1-24 invoke 35 U.S.C. 112(f), the applicant may amend claims 1-24 so they will clearly not invoke 35 U.S.C. 112(f).
Moreover, if the applicant believes the claimed processor and the claimed aircraft (which necessarily requires a processor), i.e., the generic placeholders for performing the specific functions required by claims 1-24, have a structural meaning known to POSITA, the applicant should expressly state on the record that these limitations have a structural meaning known to POSITA and provide appropriate evidence in support thereof (e.g., a prior art U.S. patent). Additionally, in order to show that the above-discussed limitations of claims 1-24 do not meet Prong C of the 3-prong analysis, the applicant must also state on the record and provide evidence in support thereof that the claimed structure (i.e., the structure corresponding to the claimed processor configured by software to execute an algorithm for performing the specific functions required by claims 1-24) can perform the claimed functions in their entirety.
The applicant is reminded that, should the applicant amend a claim limitation so that it does not invoke 35 U.S.C. 112(f) or successfully argue that the limitation does not invoke 35 U.S.C. 112(f), elements from the specification (including any algorithms) will not be read into the claims since the Federal Circuit has repeatedly and clearly held that it will not read unstated limitations into claim language.

Claim Rejections – 35 USC § 251
The following is a quotation of 35 U.S.C. 251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or 
(b) MULTIPLE REISSUED PATENTS.— The Director may issue several reissued patents for distinct and separate parts of the thing patented, upon demand of the applicant, and upon payment of the required fee for a reissue for each of such reissued patents. 
(c) APPLICABILITY OF THIS TITLE.— The provisions of this title relating to applications for patent shall be applicable to applications for reissue of a patent, except that application for reissue may be made and sworn to by the assignee of the entire interest if the application does not seek to enlarge the scope of the claims of the original patent or the application for the original patent was filed by the assignee of the entire interest. 
(d) REISSUE PATENT ENLARGING SCOPE OF CLAIMS.—No reissued patent shall be granted enlarging the scope of the claims of the original patent unless applied for within two years from the grant of the original patent.

GROUND 1: Claims 1-24 are rejected under 35 U.S.C. 251 as being based upon a defective reissue oath/declaration. See 37 CFR 1.175. The nature of the defect(s) in the reissue oath/declaration is set forth above.  

Claim Rejections – 35 USC § 101
The following is a quotation of 35 U.S.C. 101:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

GROUND 2: Claims 1-12 and 19-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-12 and 19-24 recite methods of determining and using mathematical concepts (relationships, formulas, equations, etc.). 
Specifically, the method of claims 1-10 (a) determines an aircraft speed and speed profile required along a given flight plan containing one or more speed constraints and a RTA (see claim 1, ll. 3-6), (b) applies positive and negative speed pad values and a speed pad difference to the speed constraint values based upon specific mathematical relationships (see claim 1, ll. 7-18; 
Further, the methods of claims 11, 12 and 19-24 (a) pad components of speed constraints (i.e., by applying speed pad values to speed constraint values) including using a negative speed pad (see claim 11, ll. 3-4 and 12-13; claim 19, ll. 3-4; claim 21) which is necessarily dependent upon specific mathematical relationships, (b) correct an initial time error value via RTA ECON speed management between speed constraints (see claim 11, ll. 5-6; claim 19, ll. 5-6) which is necessarily dependent upon specific mathematical relationships, (c) change speed pad values based upon specific mathematical relationships (see claim 11, ll. 7-11; claim 19, ll. 7-9; claim 20), (d) utilize a guidance margin mechanism (see claim 11, l. 14; claim 22) which is necessarily dependent upon specific mathematical relationships, (e) perform proactive deceleration (see claim 11, ll. 16-18; claim 23) which is necessarily dependent upon specific mathematical relationships, (f) maintain RTA ECON speed to minimize fuel expenditure while satisfying a time constraint (see claims 12 and 24) which is necessarily dependent upon specific mathematical relationships, (g) determine the timing of speed changes to satisfy speed constraints (see claims 12 and 24) which is necessarily dependent upon specific mathematical relationships, and (h) operate the aircraft to operate in accordance with the speed padding and time error correction (see claim 19, ll. 10-12).
With respect to claims 1-10, the judicial exception is not integrated into a practical application because claims 1-10 are directed to an abstract idea with an additional generic computer element. The generically recited computer element (i.e., the “processor” recited at l. 3 
In addition, the “operating” step of claim 1 is, at best, an additional generic computer function. It involves, at most, only the output of data computed by a processor—a function performed by a processor executing software in a conventional manner. Such a generically recited computer function does not add a meaningful limitation to the abstract idea because it amounts to simply implementing the abstract idea on a computer. 
With respect to claims 11 and 12, the judicial exception is not integrated into a practical application because claims 11 and 12 are directed only to an abstract idea. While the claimed method is defined as being “for an aircraft” (see l. 1 of claim 11), the claimed method is limited to the determination and use of mathematical concepts that can be performed in the human mind and carried out by a human being, i.e., a human being can perform the necessary calculations for use in the operation of an aircraft by the human being. 
With respect to claims 19-24, the judicial exception is not integrated into a practical application because claims 19-24 are directed to an abstract idea with, at best, an additional generic computer function. The “operating” step of claim 19 involves, at most, only the output of data computed by a processor—a function performed by a processor executing software in a conventional manner. Assuming claim 19 is interpreted to require implementation via a computer, such a generically recited computer function does not add a meaningful limitation to the abstract idea because it amounts to simply implementing the abstract idea on a computer. In addition, with respect to the “for an aircraft” recitation of claim 19, see the explanation above with respect to claims 1 and 11.
Claims 1-10 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element recited in claims 1-10 is limited to a “processor”, which only executes software (special programming) stored in and retrieved from memory. These are well-understood, routine, conventional computer functions. 

GROUND 3: Claims 13-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 13-18 recite a system for determining and using mathematical concepts (relationships, formulas, equations, etc.). Specifically, the system of claims 13-18 (a) calculates a first estimated speed to reach a waypoint at an RTA (see claim 13, ll. 4-5), (b) computes in real time a time difference between an estimated time of arrival at the first estimated speed and the RTA (see claim 13, ll. 7-8), and (c) determines a speed correction for a flight segment having one of an AT speed constraint or an AT OR ABOVE speed constraint (see claim 13, ll. 9-11). These functions of determining, calculating, and computing are necessarily based upon specific mathematical relationships.
The system of claims 13-18 further (a) conducts RTA ECON speed management between speed constraints (see claim 13, ll. 13-14) which is necessarily dependent upon specific mathematical relationships, (b) applies positive and negative speed pad values to the speed constraint values based upon specific mathematical relationships (see claim 13, ll. 15-16; claims 17 and 18), (c) performs proactive deceleration (see claim 13, l. 17) which is necessarily dependent upon specific mathematical relationships, (d) utilizes variable guidance margin values (see claim 13, ll. 18-19; claims 14 and 15) which is necessarily dependent upon specific mathematical relationships, (e) displays a graph including first, second and third estimated speeds (see claim 13, ll. 22-24) which is necessarily dependent upon specific mathematical relationships, (f) identifies insufficient control authority to satisfy a time constraint (see claim 14) which is necessarily dependent upon specific mathematical relationships, (g) maintains RTA ECON speed based on a cost index while satisfying a time constraint (see claim 16) which is necessarily dependent upon specific mathematical relationships, and (h) determines the timing of 
This judicial exception is not integrated into a practical application because claims 13-18 are directed to an abstract idea with additional generic computer elements. The generically recited computer elements (i.e., the “processor” recited in claim 13, at l. 4, and the “display” recited in claim 13, at l. 22) do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. Further, while the claimed system is defined is defined as being “for…an aircraft” (claim 13, l. 1) used “during flight” (claim 13, l. 2), the claimed system is limited to the determination and use of mathematical concepts that can be performed in the human mind and carried out by a human being, i.e., a human being can perform the necessary calculations for use in the operation of an aircraft by the human being.
Claims 13-18 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements recited in claims 13-18 are limited to a “processor” (claim 13, l. 4), and a “display” (claim 13, l. 22). The claimed processor only executes software (special programming) stored in and retrieved from the memory device, and the claimed display only outputs data computed by the processor. These are well-understood, routine, conventional computer functions. Further, the recited “display” of computed data constitutes insignificant extra-solution activity since such a function is well-understood and conventional in the art of computer systems.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

GROUND 4: Claims 1-12 and 19-24 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement and/or as failing to comply with the enablement requirement.

With respect to the enablement requirement, the claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Computer-implemented functional claim language must be evaluated for sufficient disclosure under the written description and enablement requirements of 35 U.S.C. 112(a). When the specification fails to demonstrate that the applicant possessed the full scope of the invention recited in the claims and/or fails to enable the full breadth of the claims, the specification provides inadequate support for the claims under 35 U.S.C. 112(a). See MPEP 2161.01.
The written description requirement requires a description of an invention, not an indication of a result that one might achieve if one made that invention. Problems satisfying the written description requirement often occur when claim language is generic or functional, or both. Generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed, i.e., an adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries. Similarly, the written description requirement is not satisfied when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, simply restating the functions recited in the claims is not necessarily sufficient. The algorithm or steps/procedure taken to perform the functions must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. For computer-implemented inventions, the determination of the sufficiency of disclosure will require an inquiry into the sufficiency of both the disclosed hardware and the disclosed software due to the interrelationship and interdependence of computer hardware and software. See MPEP 2161.01, section I.
To satisfy the enablement requirement of 35 U.S.C. 112(a), the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. When a claim is not limited to any particular structure for performing a 
Where the specification discloses a complex computer system that includes a microprocessor and other system components controlled by the microprocessor, a mere reference to a commercially available microprocessor, without any description of the precise operations to be performed by the microprocessor, fails to disclose how such a microprocessor would be properly programmed to (1) perform any required calculations or (2) coordinate the other system components in the proper timed sequence to perform the functions disclosed and claimed. The enablement requirement is not satisfied if (1) the disclosure fails to disclose any program and (2) more than routine experimentation would be required of one skilled in the art to generate such a program. Further, the enablement requirement is not satisfied by a cursory explanation of flow diagrams or a bare group of program listings absent a detailed explanation of how the program’s steps are specifically interrelated with the operative structural elements of the required computer system. When the claims are directed to a computer-implemented method, the specification must be adequate to teach how to practice the claimed method. If such practice requires a particular apparatus (e.g. a special purpose processor with special purpose programming), then the application must provide a sufficient disclosure of that apparatus if such is not already available. See MPEP 2164.06(c).
As explained above, the claimed processor coupled with the claimed functions recited in claims 1-10 invokes 35 U.S.C. 112(f), i.e., the means-plus-function exception to the BRI standard. Likewise, the claimed aircraft (which is disclosed as necessarily requiring a processor to perform the claimed functions) coupled with the functions recited in claims 11, 12 and 19-24 invokes 35 U.S.C. 112(f), i.e., the means-plus-function exception to the BRI standard.
As also explained above, the applicant’s original disclosure describes at least some of the functions to be performed by the claimed processor and the claimed aircraft (which necessarily comprises a processor), i.e., the generic placeholders, but fails to describe the particular algorithm(s) required to transform a general purpose processor into a special purpose processor for performing each of the claimed functions. That is, with respect to many of the claimed 
Specifically, the applicant’s disclosure:
Provides only a simplified representation and explanation of a system/algorithm for determining and applying a speed adjustment to an aircraft based upon a computed estimated time of arrival (ETA) and an inputted required time of arrival (RTA). See Fig. 1; col. 4, ll. 37-64. Thus, only a desired/intended outcome is disclosed. The disclosure does not set forth an algorithm defined as a finite sequence of steps for accomplishing each of the claimed functions/operations, including the functions of determining aircraft speed (see claim 1), determining an aircraft speed profile required along a given flight plan containing one or more speed constraints and an RTA (see claim 1), and operating the aircraft in accordance with the determined aircraft speed/speed profile (see claims 1 and 19).
Describes only an exemplary climb scenario as illustrative of continuous RTA ECON speed management between speed constraints, which determines the speeds required along the flight trajectory (i.e., the speed profile) in order to satisfy the inputted RTA time constraint without violating speed restrictions (i.e., AT, AT OR ABOVE and/or AT OR BELOW speed restrictions). See Fig. 2; col. 4, l. 65 to col. 5, l. 45. However, only a desired/intended outcome is disclosed. The disclosure does not set forth an algorithm defined as a finite sequence of steps for accomplishing the claimed continuous RTA ECON speed management between speed constraints (see claims 1, 11 and 19).
Illustrates and provides only a simplified explanation of the use of (a) a positive speed pad (PadPos) to increase the lower limit of an AT OR ABOVE speed restriction, and (b) a negative speed pad (PadNeg) to decrease the upper limit of an AT OR BELOW speed restriction. See Figs. 3-6; col. 5, l. 46 to col. 6, l. 44. However, only a desired/intended outcome is disclosed. The disclosure does not set forth an algorithm defined as a finite sequence of steps for accomplishing each of the claimed functions/operations, including the functions of applying both a positive speed pad (PadPos) and a negative speed pad (PadNeg) at a flight segment where both an AT OR BELOW and an AT OR ABOVE component of 
Provides only a broad overview of the use of proactive deceleration. See Fig. 7; col. 6, ll. 45-52. Thus, only a desired/intended outcome is disclosed. The disclosure does not set forth an algorithm defined as a finite sequence of steps for implementing the desired use of proactive deceleration (see claims 1, 11 and 23).
Similarly, the disclosure does not set forth an algorithm defined as a finite sequence of steps for accomplishing the claimed functions recited in dependent claims 2-10, 12 and 20-24.
Accordingly, the examiner finds that the applicant’s disclosure fails to sufficiently disclose the required structure (i.e., the special purpose processor, and the special computer programming executed by the processor) that corresponds to the claimed processor and the claimed aircraft (which necessarily comprises a processor), i.e., the generic placeholders, and that performs the claimed functions.
When a claim defines the invention in functional language specifying a desired result, the specification must sufficiently identify how the function is performed and/or the desired result is achieved. For computer-implemented inventions, it is not sufficient to merely refer to a general purpose computer or microprocessor. The disclosure must describe each component of the computer-based system and also describe the specific functions of each component. Further, the disclosure must describe the software in detail by setting forth the specific algorithm, i.e., the specific steps or flowcharts, defined by the software and executed by the processor to perform the claimed functions, providing sufficient detail such that POSITA (a) can reasonably conclude that the inventor invented the claimed subject matter, and (b) is enabled to make and/or use the 
Due to the failure to sufficiently disclose the required structure, claims 1-12 and 19-24 fail to comply with the written description requirement and/or the enablement requirement of 35 U.S.C. 112(a). See MPEP 2181, section IV.

GROUND 5: Claims 13-18 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement and/or as failing to comply with the enablement requirement.
With respect to the written description requirement, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
With respect to the enablement requirement, the claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
As explained above, the claimed processor coupled with the claimed functions recited in claims 13-18 invokes 35 U.S.C. 112(f), i.e., the means-plus-function exception to the BRI standard.
As also explained above, the applicant’s original disclosure describes at least some of the functions to be performed by the claimed processor, i.e., the generic placeholder, but fails to describe the particular algorithm(s) required to transform a general purpose processor into a special purpose processor for performing the claimed functions. That is, the applicant’s disclosure describes desired/intended outcomes, but fails to sufficiently disclose the required means for achieving those outcomes. 
Specifically, the applicant’s disclosure:
Provides only a simplified representation and explanation of a system/algorithm for determining and applying a speed adjustment to an aircraft based upon a computed estimated time of arrival (ETA) and an inputted required time of arrival (RTA). See Fig. 1; col. 4, ll. 37-64. Thus, only a desired/intended outcome is disclosed. The disclosure does not set forth an algorithm defined as a finite sequence of steps for accomplishing each of the claimed functions/operations, 
Describes only an exemplary climb scenario as illustrative of continuous RTA ECON speed management between speed constraints, which determines the speeds required along the flight trajectory (i.e., the speed profile) in order to satisfy the inputted RTA time constraint without violating speed restrictions (i.e., AT, AT OR ABOVE and/or AT OR BELOW speed restrictions). See Fig. 2; col. 4, l. 65 to col. 5, l. 45. However, only a desired/intended outcome is disclosed. The disclosure does not set forth an algorithm defined as a finite sequence of steps for accomplishing the claimed continuous RTA ECON speed management between speed constraints (see claim 13).
Illustrates and provides only a simplified explanation of the use of (a) a positive speed pad (PadPos) to increase the lower limit of an AT OR ABOVE speed restriction, and (b) a negative speed pad (PadNeg) to decrease the upper limit of an AT OR BELOW speed restriction. See Figs. 3-6; col. 5, l. 46 to col. 6, l. 44. However, only a desired/intended outcome is disclosed. The disclosure does not set forth an algorithm defined as a finite sequence of steps for accomplishing each of the claimed functions/operations, including the function of padding the AT OR ABOVE speed constraint (see claim 13).
Provides only a broad overview of the use of proactive deceleration. See Fig. 7; col. 6, ll. 45-52. Thus, only a desired/intended outcome is disclosed. The disclosure does not set forth an algorithm defined as a finite sequence of steps for implementing the desired use of proactive deceleration (see claim 13).
Similarly, the disclosure does not set forth an algorithm defined as a finite sequence of steps for accomplishing the claimed functions recited in dependent claims 14-17.
Accordingly, the examiner finds that the applicant’s disclosure fails to sufficiently disclose the required structure (i.e., the special purpose processor, and the special computer 
When a claim defines the invention in functional language specifying a desired result, the specification must sufficiently identify how the function is performed and/or the desired result is achieved. For computer-implemented inventions, it is not sufficient to merely refer to a general purpose computer or microprocessor. The disclosure must describe each component of the computer-based system and also describe the specific functions of each component. Further, the disclosure must describe the software in detail by setting forth the specific algorithm, i.e., the specific steps or flowcharts, defined by the software and executed by the processor to perform the claimed functions, providing sufficient detail such that POSITA (a) can reasonably conclude that the inventor invented the claimed subject matter, and (b) is enabled to make and/or use the invention. Such a disclosure is not provided with respect to the above-discussed limitations of claims 13-18.
Due to the failure to sufficiently disclose the required structure, claims 13-18 fail to comply with the written description requirement and/or the enablement requirement of 35 U.S.C. 112(a). See MPEP 2181, section IV.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

GROUND 6: Claims 1-12 and 19-24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As explained above, the claimed processor coupled with the claimed functions recited in claims 1-12 and 19-24 invokes 35 U.S.C. 112(f), i.e., the means-plus-function exception to the BRI standard. Likewise, the claimed aircraft (which is disclosed as necessarily requiring a processor to perform the claimed functions) coupled with the functions recited in claims 11, 12 and 19-24 invokes 35 U.S.C. 112(f), i.e., the means-plus-function exception to the BRI standard.

Accordingly, the examiner finds that the applicant’s disclosure fails to sufficiently disclose the required structure (i.e., the special purpose processor, and the special computer programming executed by the processor) that corresponds to the claimed processor and the claimed aircraft (which necessarily comprises a processor), i.e., the generic placeholders, and that performs the claimed functions.
Due to the failure to sufficiently disclose the required structure, claims 1-12 and 19-24 are indefinite under 35 U.S.C. 112(b). See MPEP 2181, sections II and III.

GROUND 7: Claims 13-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As explained above, the claimed processor coupled with the claimed functions recited in claims 13-18 invokes 35 U.S.C. 112(f), i.e., the means-plus-function exception to the BRI standard.
As also explained above, the applicant’s original disclosure describes at least some of the functions to be performed by the claimed processor, i.e., the generic placeholder, but fails to describe the particular algorithm(s) required to transform a general purpose processor into a special purpose processor for performing the claimed functions. That is, the applicant’s disclosure describes desired/intended outcomes, but fails to sufficiently disclose the required means for achieving those outcomes. 
Accordingly, the examiner finds that the applicant’s disclosure fails to sufficiently disclose the required structure (i.e., the special purpose processor, and the special computer programming executed by the processor) that corresponds to the claimed processor, i.e., the generic placeholder, and that performs the claimed functions.


GROUND 8: Claims 1-24 are further rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Claim 1 is indefinite because it initially requires that the processor determines “one or more speed constraints including AT, AT OR BELOW or AT OR ABOVE speed constraints” (ll. 3-5; emphasis added) and then goes on to require that such a determination comprises “applying both a positive speed pad (PadPos) and a negative speed pad[s] (PadNeg) at a flight segment where both [the] AT OR BELOW and [the] AT OR ABOVE [components of] speed constraints apply” (ll. 7-9; emphasis added). Such a recitation, in a single claim, of a broader limitation followed by a narrower limitation encompassed by the broader limitation renders the scope of the claim unclear. If the claim only requires the determination of one or more speed constraints including AT OR BELOW or AT OR ABOVE constraints, then how can the claim be limited at the same time to the determination of both AT OR BELOW and AT OR ABOVE constraints? Further, if the claim only requires the determination of one or more speed constraints including AT OR BELOW or AT OR ABOVE constraints, then the claim is drafted in a manner suggesting that the limitation recited at lines 7-9 is an optional limitation. Such an optional claim limitation creates confusion as to the metes and bounds of the claim. In other words, there is a question or doubt as to whether the feature introduced by the narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 1 is indefinite because lines 7-18 limit the scope of the claim to the application of a positive speed pad (PadPos), a negative speed pad (PadNeg) and a speed pad difference (PadDiv(i)), but lines 19-27 call for “at least one or more of” (l. 19) additional limitations, one of which is defined as “padding of an AT speed constraint and an AT [or] OR ABOVE speed constraint” (ll. 22-23). This claim construction inaccurately suggests that the speed padding recited as an additional and optional element in ll. 22-23 is somehow distinct from the application of speed pads explicitly required by 
Claim 5 is indefinite because it recites “further comprising: maintaining a continuous RTA ECON speed [management] to keep[ing] a speed in the speed profile as close as possible to a minimal fuel cost based RTA ECON speed that satisfies [satisfying] a time constraint” (ll. 1-4), but claim 1 already recites “maintaining continuous RTA ECON speed management between speed constraints” (ll. 20-21). It is unclear what “further” limitation is introduced by lines 1-4 of claim 5, and it is unclear how the step of maintaining a continuous RTA ECON speed of claim 5 relates to the previous RTA ECON speed management of claim 1. Further, as shown in Fig. 2, the “speed profile” is not a “continuous” speed. Rather, the speed profile includes plural speeds. Further, the specification describes RTA ECON speed management between speed constraints whereas claim 5 recites continuous RTA ECON speed with respect to a “speed profile”.
Claim 5 is indefinite because it recites “determining beginnings and ends of speed changes such that [the] AT, AT OR ABOVE, and AT OR BELOW speed constraints are satisfied” (ll. 5-6), which is inconsistent with the specification. The specification makes no mention of the recited step of “determining beginnings and ends of speed changes…”.
Claim 6 is indefinite because it recites “further comprising adding a speed pad to [the] an AT speed constraint or [the] an AT [or] OR ABOVE speed constraint” (ll. 1-2), but claim 1 already requires the application of positive and negative speed pads “where both [the] AT OR BELOW and [the] AT OR ABOVE [components of] speed constraints apply” (ll. 7-9) as well as “padding of an AT speed constraint and an AT [or] OR ABOVE speed constraint” (ll. 22-23). It is unclear what “further” limitation is introduced by claim 6, and it is unclear how the speed padding of claim 6 relates to the previous speed padding of claim 1.
Claim 7 is indefinite because it recites “further comprising: applying the positive speed pad to [the] AT or ABOVE…speed constraints along flight segments where the AT OR ABOVE…speed constraints apply[ies]; and applying the negative speed pad to [the] AT or BELOW…speed constraints along flight segments where the AT OR speed constraints apply[ies]” (ll. 1-7), but claim 1 already requires the application of the positive and negative speed pads “where both [the] AT OR BELOW and [the] AT OR ABOVE [components of] speed constraints apply” (ll. 7-9) as well as “padding of an AT speed constraint and an AT [or] OR ABOVE speed constraint” (ll. 22-23). It is unclear what “further” limitation is introduced by claim 7, and it is unclear how the speed padding of claim 7 relates to the previous speed padding of claim 1. Further, claim 7 is indefinite because it appears to encompass subject matter that is broader than that of claim 1 since claim 7 only requires the application of the speed pads where one or the other of the AT OR ABOVE or AT OR BELOW speed constraints apply whereas claim 1 requires the application of the speed pads where both of these speed constraints apply.
Claim 9 is indefinite because it recites “anticipating [the] a determined proactive deceleration to a next speed constraint speed…”, which is inconsistent with the specification. The specification makes no mention of the recited step of “anticipating” the proactive deceleration “to a next speed constraint speed”. Further, the limitation of claim 9 appears to be hypothetical in nature, rather than positively reciting a claim limitation. Still further, it is unclear how the limitation of claim 9 relates to the function of “decelerating proactively” recited in claim 1 (see l. 24).
Claim 10 is indefinite because it recites “anticipating the determined proactive deceleration further uses an anticipated speed pad reduction”, which is inconsistent with the specification. The specification makes no mention of the recited use of “an anticipated speed pad reduction”. Further, the limitation of claim 10 appears to be hypothetical in nature, rather than positively reciting a claim limitation. Still further, it is unclear how the limitation of claim 10 relates to the function of “decelerating proactively” recited in claim 1 (see l. 24).
Claim 11 is indefinite because it initially requires “padding one of an AT OR ABOVE component and an AT OR BELOW component[s] of a speed constraint” (ll. 3-4; emphasis added) and then goes on to require both “reducing a positive speed pad (PadPos) on the AT OR ABOVE component if a RTA speed falls below a lowest limit of the AT OR ABOVE component of the speed constraint plus a [Padpos] PadPos speed” (ll. 7-9; emphasis added) and using a negative speed pad (PadNeg) under the AT OR BELOW component of a speed constraint[s]” (ll. 12-13; emphasis added). Such a recitation, in a single claim, of a broader limitation followed by narrower limitations encompassed by the broader limitation renders the scope of the claim unclear. If the claim only requires the determination of one of AT OR ABOVE and AT OR BELOW speed constraint components, then how can the claim be limited at the same time to the application of speed pads to both AT OR ABOVE and AT OR BELOW speed constraint components? Further, if the claim only requires the determination of one of AT OR ABOVE and AT OR BELOW speed constraint components, then the claim is drafted in a manner suggesting that the limitations recited at lines 7-9 and 12-13 are optional limitations. Such optional claim limitations create confusion as to the metes and bounds of the claim. In other words, there is a question or doubt as to whether the features introduced by the narrower language are (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) required features of the claims.
Claim 11 is indefinite because the terms “the AT OR BELOW component of a speed constraint[s]” (ll. 12-13) and “the AT OR BELOW component of a speed constraint[s]” (l. 18) are inconsistent with the earlier recitation of “the AT OR ABOVE component of the speed constraint” (l. 8; emphasis added). Further, it is unclear how the term “a speed constraint[s]” (ll. 12-13 and l. 18) relates to the previous terms “a speed constraint” (ll. 3-4) and “the speed constraint” (l. 8). The examiner suggests amending “the AT OR BELOW component of a speed constraint[s]” (ll. 12-13) to read “the AT OR BELOW speed constraint[s] component”, and amending “the AT OR BELOW component of a speed constraint[s]” (l. 18) to read “the AT OR BELOW speed constraint[s] component”.
Claim 11 is indefinite because the term “an AT component of a speed constraint” (ll. 17-18) is inconsistent with the earlier recitation of “the AT OR ABOVE component of the speed constraint” (l. 8; emphasis added). Further, it is unclear how the term “a speed constraint” (ll. 17-18) relates to the previous terms “a speed constraint” (ll. 3-4), “the speed constraint” (l. 8), and “a speed constraint[s]” (ll. 12-13). The examiner suggests amending “an AT component of a speed constraint” (ll. 17-18) to read “an AT speed constraint component”.
in a speed profile as close as possible to a minimum fuel expenditure based RTA ECON speed that satisfies [satisfying] a time constraint” (ll. 2-4). As shown in Fig. 2, the “speed profile” is not a “continuous” speed. Rather, the speed profile includes plural speeds. Further, the specification describes RTA ECON speed management between speed constraints whereas claim 12 recites continuous RTA ECON speed with respect to a “speed profile”.
Claim 12 is indefinite because it recites “determining beginnings and ends of speed changes such that [the] AT, AT OR ABOVE, and AT OR BELOW components of a speed constraints are satisfied” (ll. 5-6), which is inconsistent with the specification. The specification makes no mention of the recited step of “determining beginnings and ends of speed changes…”.
Claim 12 is indefinite because the term “AT, AT OR ABOVE, and AT OR BELOW components of a speed constraints” (ll. 5-6) is inconsistent with the earlier recitation of “the AT OR ABOVE component of the speed constraint” (claim 1, l. 8; emphasis added). Further, it is unclear how this term in claim 12 relates to the previous terms “an AT OR ABOVE component and an AT OR BELOW component[s] of a speed constraint” (claim 1, ll. 3-4) and “an AT component of a speed constraint” (claim 1, ll. 17-18).
Claim 13 recites “A system for determining an aircraft four dimensional trajectory along a path to a waypoint…” (ll. 1-2) but later recites the function “determine a speed correction for a flight segment having…” (l. 9). It is unclear how the “flight segment” of line 9 differs from and/or relates to the “path” of line 2.
Claim 13 is indefinite because it initially requires that the processor determines “one of an AT speed constraint or an AT OR ABOVE speed constraint” (ll. 9-10; emphasis added) and then goes on to require that such a determination comprises “padding [of] the AT [or] OR ABOVE speed constraint[s], when the flight segment has an AT OR ABOVE speed constraint” (ll. 15-16; emphasis added). Such a recitation, in a single claim, of a broader limitation followed by a narrower limitation encompassed by the broader limitation renders the scope of the claim unclear. If the claim only requires the determination of one of an AT speed constraint or an AT OR ABOVE constraint, one of an AT speed constraint or an AT OR ABOVE constraint, then the claim is drafted in a manner suggesting that the limitation recited at lines 15-16 is an optional limitation. Such an optional claim limitation creates confusion as to the metes and bounds of the claim. In other words, there is a question or doubt as to whether the feature introduced by the narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 16 is indefinite because it recites “the processor is further configured to: keep[ing] [the] a speed profile as close as possible to a [C]cost index based RTA ECON speed that satisfies [satisfying] a time constraint by continuous RTA ECON speed management” (ll. 1-5), but claim 13 already recites “maintaining continuous RTA ECON speed management between speed constraints” (ll. 13-14). It is unclear what “further” limitation is introduced by lines 1-5 of claim 16, and it is unclear how the continuous RTA ECON speed management of claim 16 relates to the previous RTA ECON speed management of claim 13. 
Claim 16 is indefinite because it recites “determine the starts and ends of speed changes such that [the] AT, AT OR ABOVE and AT OR BELOW speed constraints are satisfied” (ll. 6-7), which is inconsistent with the specification. The specification makes no mention of the recited step of “determining the starts and ends of speed changes…”.
Claim 17 is indefinite because it recites that the claimed processor is “further configured to: apply a positive speed pad to [the] an…AT speed constraint” (ll. 1-3), but claim 13 already requires that the processor determines “one of an AT speed constraint or an AT OR ABOVE speed constraint” (ll. 9-10; emphasis added). It is unclear how the AT speed constraint of claim 17 relates to the previous AT speed constraint of claim 13.
In claim 17, the term “a second flight segment” (ll. 5-6) is indefinite because the claim does not previously recite a “first” flight segment.
Claim 18 is indefinite because it recites that the claimed processor is “further configured to: determine, in view of [the] speed pads for [the] an AT OR ABOVE speed constraint[s]…” (ll. 1-2), but claim 13 already requires that the processor determines “one of an AT speed constraint or an AT OR ABOVE speed constraint” (ll. 9-10; emphasis 
Claim 19 is indefinite because it initially requires “padding one of an AT OR ABOVE component and an AT OR BELOW component of a speed constraint” (ll. 3-4; emphasis added) and then goes on to require “reducing a positive speed pad (PadPos) on the AT OR ABOVE component if an RTA speed falls below a lowest limit of the AT OR ABOVE component of the speed constraint plus a PadPos speed” (ll. 7-9; emphasis added). Such a recitation, in a single claim, of a broader limitation followed by a narrower limitation encompassed by the broader limitation renders the scope of the claim unclear. If the claim only requires the determination of one of AT OR ABOVE and AT OR BELOW speed constraint components, then how can the claim be specifically limited to the padding of an AT OR ABOVE constraint? Further, if the claim only requires the determination of one of AT OR ABOVE and AT OR BELOW speed constraint components, then the claim is drafted in a manner suggesting that the limitation recited at lines 7-9 is an optional limitation. Such an optional claim limitation creates confusion as to the metes and bounds of the claim. In other words, there is a question or doubt as to whether the feature introduced by the narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 21 is indefinite because the term “an AT OR BELOW component of a speed constraint” (l. 2) is inconsistent with the earlier recitation of “the AT OR ABOVE component of the speed constraint” (claim 19, l. 8; emphasis added). Also, it is unclear how the term “an AT OR BELOW component” (claim 21, l. 2) relates to the previous term “an AT OR BELOW component” (claim 19, l. 3). Further, it is unclear how the term “a speed constraint” (claim 21, l. 2) relates to the previous terms “a speed constraint” (claim 19, l. 4) and “the speed constraint” (claim 19, l. 8). The examiner suggests amending “an AT OR BELOW component of a speed constraint” (claim 21, l. 2) to read “the AT OR BELOW speed constraint component”.
In claim 23, the term “an AT OR BELOW component of a speed constraint” (l. 3) is indefinite for the same reasons given above with respect to claim 21. The examiner suggests amending “an AT or an AT OR BELOW component of a speed constraint” an AT speed constraint component or the AT OR BELOW speed constraint component”.
Claim 24 is indefinite because it recites “maintaining a continuous RTA ECON speed to keep a speed in a speed profile as close as possible to a minimum fuel expenditure based RTA ECON speed that satisfies a time constraint” (ll. 2-4). As shown in Fig. 2, the “speed profile” is not a “continuous” speed. Rather, the speed profile includes plural speeds. Further, the specification describes RTA ECON speed management between speed constraints whereas claim 24 recites continuous RTA ECON speed with respect to a “speed profile”.
Claim 24 is indefinite because it recites “determining beginnings and ends of speed changes such that AT, AT OR ABOVE, and AT OR BELOW speed constraints are satisfied” (ll. 5-6), which is inconsistent with the specification. The specification makes no mention of the recited step of “determining beginnings and ends of speed changes…”.
In claim 24, the term “AT, AT OR ABOVE, and AT OR BELOW speed constraints” (ll. 5-6) is indefinite because it is inconsistent with ll. 3-4, 7 and 8 of claim 19, which refer to plural components of a singular speed constraint. It is unclear how the AT, AT OR ABOVE and AT OR BELOW speed constraints of claim 24 relate to the earlier AT OR ABOVE and AT OR BELOW “components” of a speed constraint.

Pertinent Prior Art
The following is a listing of the prior art cited in this Office action together with the shorthand reference used for each document:
“Wachenheim et al.”
US Publication No. 2009/0259351 A1

“Blanchon et al.”
US Publication No. 2010/0131125 A1

“Jackson et al.”
US Patent No. 8,406,939 B2

“Polansky et al.”
US Patent No. 8,788,189 B2

“Dacre-Wright et al.”
US Publication No. 2011/0137493 A1

“Rumbo et al.”
US Patent No. 6,507,782 B1

“Caillaud et al.”
US Publication No. 2010/0217459 A1


US Publication No. 2011/0270470 A1



See the discussion of the teachings of Wachenheim et al., Blanchon et al., Jackson et al., Polansky et al., Dacre-Wright et al., Rumbo et al., Caillaud et al. and Svoboda et al. in items 40-46 (pp. 49-50) of the prior Office action mailed on September 29, 2020.

Response to Arguments
Applicant’s arguments filed on February 1, 2022 have been fully considered. Some of the issues raised by applicant have already been addressed above.

Applicant argues that the previously-recited new matter has been removed from claim 19. The examiner agrees so the objection and rejection based on new matter have been withdrawn.

Applicant argues that the claim amendments have been placed into compliance with 37 CFR 1.173. The examiner disagrees for the reasons given above.

Applicant argues that the corrected Form PTO/AIA /53 filed on February 1, 2022 provides a proper written consent of the assignee. The examiner disagrees for the reasons given above.

In response to the defect in the reissue declaration, applicant’s arguments present a revised error statement. However, this does not constitute a proper response. The reissue declaration cannot be “amended” by way of attorney arguments. A corrected reissue declaration, which is properly executed by applicant, must be submitted. Further, it is noted that the proposed revised error statement inaccurately refers to the inclusion of a “using a positive speed pad…” limitation in patent claim 11. No such limitation appears in patent claim 11.

With respect to GROUND 1, applicant asserts that a new reissue oath/declaration has been submitted. However, no new reissue oath/declaration was received as part of the February 1, 2022 response.

With respect to GROUNDS 2 and 3, applicant argues that the claims do not recite a mathematical concept. The examiner disagrees. For example, ll. 10-18 of claim 1 define a variable PadDiv(i) that is determined based upon other known values, and ll. 15-18 of claim 1 explicitly recite mathematical concepts/relationships used to determine PadDiv(i). Further, the claimed speed padding necessarily relies upon the application of specific mathematical relationships. That is, the illustration of the speed padding in Figs. 3-6 clearly shows that the performance of the speed padding functions requires the use of mathematical relationships to define the speed profile relative to AT AND ABOVE and AT AND BELOW speed constraints and to define the speed pads relative to the speed constraints.

With respect to GROUNDS 2 and 3, applicant argues that the claims recite a practical application for the alleged abstract idea because the claims are directed to aircraft operations and include an improvement to aircrafts. The examiner disagrees. The claims do not recite any specific aircraft structure. Nor do they recite specific structure or steps for sensing particular aircraft parameters (e.g., speed, altitude, etc.) and controlling particular aircraft components (e.g., engines, control surfaces, etc.).
With respect to claim 1, as explained above, the generically recited computer element, i.e., the “processor” of claim 1, does not add a meaningful limitation to the abstract idea because it amounts to simply implementing the abstract idea on a computer. Further, while the claimed method is defined as being practiced “in an aircraft” (see l. 1 of claim 1) and as involving “operating the aircraft…” (see l. 28 of claim 1), the claimed method is limited to the determination and use of mathematical concepts that can be performed in the human mind and carried out by a human being, i.e., a human being can perform the necessary calculations for use in the operation of an aircraft by the human being. In addition, the “operating” step of claim 1 involves, at most, only the output of data computed by a processor—a function performed by a processor executing software in a conventional manner. Such a generically recited computer function does not add a meaningful limitation to the abstract idea because it amounts to simply implementing the abstract idea on a computer. 
With respect to claim 11, as explained above, the judicial exception is not integrated into a practical application because claim 11 is directed only to an abstract idea. While the claimed 
With respect to claim 13, as explained above, the generically recited computer elements, i.e., the “processor” and “display” of claim 13, do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. Further, while the claimed system is defined is defined as being “for…an aircraft” (claim 13, l. 1) used “during flight” (claim 13, l. 2), the claimed system is limited to the determination and use of mathematical concepts that can be performed in the human mind and carried out by a human being, i.e., a human being can perform the necessary calculations for use in the operation of an aircraft by the human being. In addition, the recited “display” of computed data constitutes insignificant extra-solution activity since such a function is well-understood and conventional in the art of computer systems.
With respect to claim 19, the judicial exception is not integrated into a practical application because claim 19 is directed to an abstract idea with, at best, an additional generic computer function. The “operating” step of claim 19 involves, at most, only the output of data computed by a processor—a function performed by a processor executing software in a conventional manner. Such a generically recited computer function does not add a meaningful limitation to the abstract idea because it amounts to simply implementing the abstract idea on a computer.

With respect to the examiner’s claim interpretation, applicant argues that the claimed processor coupled with the claimed functions recited in claims 1-10 and 13-18 does not invoke 35 U.S.C. 112(f). Applicant also argues that claims 11, 12 and 19-24 do not invoke 35 U.S.C. 112(f). The examiner disagrees for the reasons detailed above. 

With respect to method claims 1-12 and 19-24, applicant argues that the CAFC has not found a method claim to invoke 35 U.S.C. 112(f), and that the examiner has improperly contradicted CAFC precedence. The examiner disagrees. See Media Rights Technologies, Inc. v. Capital One Financial Corp., 800 F.3d 1366 (Fed. Cir. 2015), in which the CAFC:
Discussed its previous findings in Williamson v. Citrix Online, LLC, 792 F.3d 1339 (Fed. Cir. 2015) (en banc
Rejected arguments based on case law that was subsequently superseded by Williamson.
Upheld the lower court’s finding that a method claim reciting a “compliance mechanism” invoked 35 U.S.C. 112(f) because the claimed “mechanism” was defined in terms of the functions it performs, and the claim failed to recite sufficient structure for performing all of the claimed functions.
Further, see Rain Computing, Inc. v. Samsung Electronics America, Inc., 989 F.3d 1002 (Fed. Cir. 2021), in which the CAFC:
Discussed its previous findings in both Williamson and Media Rights.
Cited Media Rights in explicitly stating that applicants are free to invoke 35 U.S.C. 112(f) for a claim term nested in a method claim.
Found that a method claim reciting a “user identification module” invoked 35 U.S.C. 112(f) because the claimed “module” was defined in terms of the functions it performs, and the claim failed to recite any structure for performing all of the claimed functions.

Contrary to applicant’s assertions, the examiner has followed the relevant case law, much of which is discussed in the attached APPENDIX. See also the comments on Media Rights and Rain Computing above. And see the related USPTO guidance entitled “Examining Computer-Implemented Functional Claim Limitations for Compliance With 35 U.S.C. 112”, 84 Fed. Reg. 57 (Jan. 7, 2019)6.

Applicant also asserts that method claims 1-12 and 19-24 do not invoke 35 USC 112(f) because they do not include the phrase “step for”, and the CAFC has held that a claim drafter must clearly signal an intent to invoke 112(f) such as by using “step for” language. This argument fails because it is not in keeping with the en banc section of Williamson
Expressly overruled previous Federal Circuit decisions, which found that: (a) the presumption flowing from the absence of the term “means” is a strong one that is not readily overcome; and (b) 35 U.S.C. 112(f) does not apply in the absence of the term “means” unless the limitation essentially is devoid of anything that can be construed as structure.
Explained the Federal Circuit’s concern that such an unjustified heightened burden resulted in a proliferation of functional claiming untethered to 35 U.S.C. 112(f).
Emphasized that the essential inquiry is not merely the presence or absence of the word “means” but whether the words of the claim are understood by those of ordinary skill in the art to have a sufficiently definite meaning as the name for structure.
Clarified that, when a claim term lacks the word “means”, the presumption can be overcome and 35 U.S.C. 112(f) will apply if it is demonstrated that the claim term:
Fails to recite sufficiently definite structure, or else 
Recites a function without reciting sufficient structure for performing that function. 
See also the above comments on Media Rights, in which the CAFC rejected arguments based on case law that was subsequently superseded Williamson. And see Egenara, Inc. v. Cisco Systems, Inc., 972 F.3d 1367 (Fed. Cir. 2020), which reinforces the findings of Williamson.

Based on the relevant case law, in determining whether 35 USC 112(f) is invoked, the essential inquiries are:
Do the claims define the invention in terms of functions to be performed? The examiner’s claim interpretation shows this to be true of claims 1-24.
Do the claims fail to recite sufficient structure for performing all of the claimed functions? Again, the examiner’s claim interpretation shows this to be true of claims 1-24. Therefore, 35 USC 112(f) is invoked.

Applicant asserts that the CAFC has specifically held that “determining” recites an action and does not invoke 35 USC 112(f). Again, this argument fails because it is not in keeping with the en banc section of Williamson, and applicant cannot rely on case law subsequently superseded by Williamson to establish that 35 USC 112(f) is not invoked. Further, the presence of a “determining” step is not dispositive because it does not preclude the claim from (a) defining the invention int terms of functions to be performed, and (b) failing to recite sufficient structure for performing all of the claimed functions.

With respect to claims 13-18, the applicant argues that the claimed processor coupled with the functions recited in these system claims do not invoke 35 U.S.C. 112(f) because the term “means” does not appear in the claims, and the claimed processor is structure. The examiner disagrees for the reasons detailed above. The invention does not rest in novel structure of a processor and such is not disclosed. Rather, the invention pertains to the special programming required to enable a processor to perform the claimed functions. Further, it is not enough to recite some structure such as a generic processor. Rather, the claims must recite sufficient structure for performing all of the claimed functions. The examiner’s claim interpretation properly shows that the claims (a) define the invention in terms of functions to be performed, and (b) fail to recite sufficient structure for performing all of the claimed functions.

See also Ex Parte Smith (Appeal 2012-007631 decided 14 March 2013), in which the PTAB concluded that the claimed “processor” is a non-structural term that would not be understood by one of ordinary skill in the art as having sufficiently definite structure to perform all the recited functions. Rather, “processor programmed to…” was used as merely a substitute for the term “means for…” and thus invoked 35 U.S.C. 112(f). 

And see Ex parte Erol (Appeal 2011-001143 decided 13 March 2013), in which the PTAB concluded that the claimed “processor” is a non-structural term that would not be understood by one of ordinary skill in the art as having sufficiently definite structure to perform all the recited functions. Rather, “processor adapted to…” was used as merely a substitute for the term “means for…” and thus invoked 35 U.S.C. 112(f). 

With respect to GROUNDS 4-7, applicant argues that the rejections are improper because the claims do not invoke 35 USC 112(f). The examiner disagrees for the reasons given above. 

With respect to GROUNDS 4-7, applicant argues that the specification discloses an exemplary algorithm performed by the processor. The examiner agrees only with respect to the specific algorithm described at col. 5, l. 66 to col. 6, l. 15, which algorithm provides support for the functions recited in claim 1, at ll. 10-18 and the similar functions recited in claim 18. However, the specification provides only a general overview and simplified representations of the system/algorithm(s) for implementing the remainder of the claimed functions. Essentially, only desired/intended outcomes are disclosed. A specific algorithm(s) defined as a finite sequence of steps—like the one at col. 6, ll. 7-15—is not disclosed for each of the claimed functions, including:
Determining aircraft speed (see claim 1).
Determining an aircraft speed profile required along a given flight plan containing one or more speed constraints and an RTA (see claim 1).
Applying both a positive speed pad (PadPos) and a negative speed pad (PadNeg) at a flight segment where both an AT OR BELOW and an AT OR ABOVE component of speed constraints apply (see claim 1).
Continuous RTA ECON speed management between speed constraints (see claims 1, 11, 13 and 19).
Padding an AT speed constraint and an AT or ABOVE speed constraint (see claim 1).
The use of proactive deceleration (see claims 1, 11 and 13).
Padding one of an AT OR ABOVE component and an AT OR BELOW component of a speed constraint to preserve at least one control margin (see claims 11 and 19).
Reducing a positive speed pad (PadPos) on the AT OR ABOVE component if an RTA speed falls below a lowest limit of the AT OR ABOVE component of the speed constraint plus a PadPos speed (see claims 11 and 19).
Increasing the PadPos speed to a value PadNom prior to increasing the RTA speed above a padded speed (see claim 11).
Using a negative speed pad (PadNeg) under an AT OR BELOW speed constraint (see claim 11).
Calculating a first estimated speed to reach the waypoint at the required time of arrival (see claim 13).
Computing in real time a time difference between an estimated time of arrival at the first estimated speed and the required time of arrival (see claim 13). 
Determining a speed correction for a flight segment having one of an AT speed constraint or an AT OR ABOVE speed constraint (see claim 13).
Padding the AT OR ABOVE speed constraint (see claim 13).
Operating the aircraft in accordance with the determined speed profile (claim 1) or in accordance with the applied speed padding and time error correction (see claim 19).

See Williamson as well as Aristocrat Technologies Australia Pty Ltd. v. International Game Technology, 521 F.3d 1328 (Fed. Cir. 2008), in which the Federal Circuit held:
If the specification is not clear as to the structure that the patentee intends to correspond to the claimed function of a means-plus-function limitation, then the patentee has not paid the price required by 35 U.S.C. 112(f). Rather, the patentee is improperly attempting to claim in functional terms unbounded by any reference to structure in the specification.
In cases involving a computer implemented invention, where a limitation invokes 35 U.S.C. 112(f), the disclosure of only a general purpose computer as the structure that performs a particular function amounts to pure functional claiming. Because general purpose computers can be programmed in very different ways to perform a given task, simply disclosing a general purpose computer does not limit the scope of the claim to the “corresponding structure” required by 35 U.S.C. 112(f).
The disclosure of a standard (i.e., general purpose) microprocessor with “appropriate programming”, without any guidance to determine the meaning thereof, is not sufficient because the specification does not set forth any specific algorithm or any step-by-step process for performing the recited function(s).
Computer-implemented means-plus-function limitations lack sufficient disclosure of the corresponding structure when the specification fails to disclose the specific algorithm(s) required to transform a general purpose computer into a special purpose computer equipped to perform the claimed function(s). Thus, the “corresponding structure” is an algorithm(s) for performing the claimed functions. 
There is a distinction between language that simply describes the function to be performed and the required disclosure of an algorithm(s) by which it is performed. In other words, it is not enough to disclose desired results or intended outcomes; rather, the means of achieving those results/outcomes must be disclosed in the form of a specific algorithm(s) that describes how the claimed function(s) is performed.
The specification is not required to include a listing of source code or a highly detailed description of the algorithm. It is required, however, to provide a sufficiently detailed description of the algorithm required to perform the claimed function(s).
The disclosure of “corresponding structure” required by 35 U.S.C. 112(f) should not be conflated with the less strict enablement requirement of 35 U.S.C. 112(a) because it serves the very different purpose of limiting the scope of the claim to the particular structure disclosed. 
It is not sufficient for the patentee to simply state or later argue that persons of ordinary skill in the art would know what structures to use (i.e., what specific algorithm to employ) to accomplish the claimed function(s), i.e., to argue that the enablement requirement is met. The inquiry is whether one skilled in the art would understand the patent specification itself to disclose, in sufficient detail, the “corresponding structure” (i.e., the necessary software-based algorithm) for performing the claimed function(s).

With respect to GROUND 8, applicant argues that the claims comply with 35 USC 112(b). The examiner disagrees for the reasons given in GROUND 8.

Final Action
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
  
Response Period
A shortened statutory period for reply is set to expire THREE MONTHS from the mailing date of this action.  

Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Amendments in Reissue Applications
Applicant is notified that any subsequent amendment to the specification, claims or drawings must comply with 37 CFR 1.173(b)-(g). 

Failure to fully comply with 37 CFR 1.173(b)-(g) will generally result in a notification to applicant that an amendment before final rejection is not completely responsive. Such an amendment after final rejection will not be entered.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Disclosure Obligations
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the patent for which reissue is sought is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 

These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP 1404, 1442.01 and 1442.04.

Filing and Contact Information
All correspondence relating to this reissue application should be directed:
By EFS:	Registered users may submit via the EFS-Web electronic filing system at: https://efs.uspto.gov/efile/myportal/efs-registered

By Mail7 to:	Commissioner for Patents
United States Patent & Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450

By FAX to:	(571) 273-8300

By hand:	Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter English whose telephone number is (571)272-6671.  The examiner can normally be reached on Monday-Thursday (8:00 am - 6:00 pm EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Ann Spahn, can be reached at 571-272-7731. 

/PETER C ENGLISH/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        
Conferees:	/WCD/ and /GAS/


APPENDIX
Discussion of Cases Dealing with Computer-Implemented 
Functional Claim Limitations and Compliance with 35 U.S.C. 112

Williamson v. Citrix Online, LLC
In Williamson v. Citrix Online, LLC, 792 F.3d 1339 (Fed. Cir. 2015) (en banc), the Federal Circuit clarified the standard for determining whether 35 U.S.C. 112(f)8 applies to a claim limitation that (i) defines the invention in terms of a function(s) to be performed, but (ii) does not include the word “means”. Specifically, the en banc section of Williamson: 
Expressly overruled previous Federal Circuit decisions, which found that: (a) the presumption flowing from the absence of the term “means” is a strong one that is not readily overcome; and (b) 35 U.S.C. 112(f) does not apply in the absence of the term “means” unless the limitation essentially is devoid of anything that can be construed as structure.
Explained the Federal Circuit’s concern that such an unjustified heightened burden resulted in a proliferation of functional claiming untethered to 35 U.S.C. 112(f).
Emphasized that the essential inquiry is not merely the presence or absence of the word “means” but whether the words of the claim are understood by those of ordinary skill in the art to have a sufficiently definite meaning as the name for structure.
Clarified that, when a claim term lacks the word “means”, the presumption can be overcome and 35 U.S.C. 112(f) will apply if it is demonstrated that the claim term:
Fails to recite sufficiently definite structure, or else 
Recites a function without reciting sufficient structure for performing that function. 
en banc section of Williamson constitutes two distinct (i.e., alternative) tests for determining whether the presumption flowing from the absence of the term “means” is overcome. These will be referred to herein as “Williamson Test 1” (i.e., the claim term fails to recite sufficiently definite structure), and “Williamson Test 2” (i.e., the claim term recites a function without reciting sufficient structure for performing that function.
[TextBox: NOTE:  In this case, the examiner relies on Williamson Test 2 as the basis for determining that 35 U.S.C. 112(f) is invoked by claim terms that (i) define the invention in terms of a function(s) to be performed, but (ii) do not include the word “means”. Accordingly, any argument that challenges the invocation of 35 U.S.C. 112(f) on the basis of Williamson Test 1 cannot be considered dispositive.]
In Williamson, the Federal Circuit also addressed (a) the proper manner of construing a claim limitation that invokes 35 U.S.C. 112(f), (b) the proper standard for determining whether “corresponding structure” is disclosed pursuant to 35 U.S.C. 112(f) in cases involving a computer-implemented invention, and (c) the question of whether such a claim limitation is definite under 35 U.S.C. 112(b)9. Specifically:
Construing a means-plus-function claim term is a two-step process:
First, one must identify the claimed function. 
Then, one must determine what structure, if any, disclosed in the specification corresponds to the claimed function. 
Structure disclosed in the specification qualifies as “corresponding structure” if the intrinsic evidence clearly links or associates that structure to the function recited in the claim. 
Even if the specification discloses corresponding structure, the disclosure must be of “adequate” corresponding structure to achieve the claimed function. 
Where there are multiple claimed functions, the patentee must disclose adequate corresponding structure to perform all of the claimed functions.
In the case of computer implemented inventions that rely upon special software (special programming) to execute the claimed functions, the structure disclosed in the specification must be more than a general purpose computer or microprocessor. Rather, the “corresponding structure” is an algorithm(s) for performing the claimed functions. The algorithm may be expressed as a mathematical formula, in prose, as a flow chart, or in any other manner that provides sufficient structure.
The testimony of one of ordinary skill in the art (or other extrinsic evidence) cannot supplant the total absence of structure from the specification.
If the patentee fails to disclose adequate corresponding structure, the claim is indefinite. In other words, if a person of ordinary skill in the art would be unable to recognize the structure in the specification and associate it with the corresponding function(s) in the claim, a means-plus-function clause is indefinite.
In Williamson, the Federal Circuit specifically addressed the term “module for…” and held that:
The “module for…” invoked 35 U.S.C. 112(f) because it did not recite sufficiently definite structure. Rather, the “module for…” merely replaced the term “means” with the well-known nonce word “module” such that it set forth the same black box recitation of structure for providing the same specified function as if the term “means” had been used.
The patent’s written description made clear that the “module for…” cannot be implemented in a general purpose computer, but instead must be implemented in a special purpose computer, i.e., a general purpose computer programmed to perform particular functions pursuant to instructions from program software.
The patent’s drawings and written description did not disclose an algorithm for performing each of the claimed functions of the claimed “module”.
The “module for…” was indefinite under 35 U.S.C. 112(b) due to the failure to disclose any structure corresponding to at least one of the functions performed by the claimed “module”.

Aristocrat Technologies Australia Pty Ltd. v. International Game Technology
In Aristocrat Technologies Australia Pty Ltd. v. International Game Technology, 521 F.3d 1328 (Fed. Cir. 2008), the Federal Circuit addressed (a) the proper manner of construing a claim limitation that invokes 35 U.S.C. 112(f), (b) the proper standard for determining whether “corresponding structure” is disclosed pursuant to 35 U.S.C. 112(f) in cases involving a computer-implemented invention, and (c) the question of whether such a claim limitation is definite under 35 U.S.C. 112(b). The explanation and findings in Aristocrat preceded and are consistent with similar findings in Williamson (discussed above).
In Aristocrat, the Federal Circuit explained:
The purpose of means-plus-function claiming, as provided in and restricted by 35 U.S.C. 112(f), is to avoid pure functional claiming.
If the specification is not clear as to the structure that the patentee intends to correspond to the claimed function of a means-plus-function limitation, then the patentee has not paid the price required by 35 U.S.C. 112(f). Rather, the patentee is improperly attempting to claim in functional terms unbounded by any reference to structure in the specification.
In cases involving a computer implemented invention, where a limitation invokes 35 U.S.C. 112(f), the disclosure of only a general purpose computer as the structure that performs a particular function amounts to pure functional claiming. Because general purpose computers can be programmed in very different ways to perform a given task, simply disclosing a general purpose computer does not limit the scope of the claim to the “corresponding structure” required by 35 U.S.C. 112(f).
The disclosure of a standard (i.e., general purpose) microprocessor with “appropriate programming”, without any guidance to determine the meaning thereof, is not sufficient because the specification does not set forth any specific algorithm or any step-by-step process for performing the recited function(s).
Computer-implemented means-plus-function limitations lack sufficient disclosure of the corresponding structure when the specification fails to disclose the specific algorithm(s) required to transform a general purpose computer into a special 
There is a distinction between language that simply describes the function to be performed and the required disclosure of an algorithm(s) by which it is performed. In other words, it is not enough to disclose desired results or intended outcomes; rather, the means of achieving those results/outcomes must be disclosed in the form of a specific algorithm(s) that describes how the claimed function(s) is performed.
The specification is not required to include a listing of source code or a highly detailed description of the algorithm. It is required, however, to provide a sufficiently detailed description of the algorithm required to perform the claimed function(s).
The disclosure of “corresponding structure” required by 35 U.S.C. 112(f) should not be conflated with the less strict enablement requirement of 35 U.S.C. 112(a)10 because it serves the very different purpose of limiting the scope of the claim to the particular structure disclosed. 
It is not sufficient for the patentee to simply state or later argue that persons of ordinary skill in the art would know what structures to use (i.e., what specific algorithm to employ) to accomplish the claimed function(s), i.e., to argue that the enablement requirement is met. The inquiry is whether one skilled in the art would understand the patent specification itself to disclose, in sufficient detail, the “corresponding structure” (i.e., the necessary software-based algorithm) for performing the claimed function(s).
If the patentee fails to disclose adequate corresponding structure, the claim lacks specificity and is indefinite.


Egenara, Inc. v. Cisco Systems, Inc.
In Egenara, Inc. v. Cisco Systems, Inc., 972 F.3d 1367 (Fed. Cir. 2020), the Federal Circuit:
Explained that patentees are not permitted to freely engage in functional claiming while circumventing 35 U.S.C. 112(f) simply by avoiding the use of the word “means”.
Relied upon the two-test standard clarified in Williamson in conjunction with other decisions finding that 35 U.S.C. 112(f) will apply if it is demonstrated that the claim term amounts to a generic term, a black box recitation of structure and/or a coined nonce word that fails to recite sufficiently definite structure.
Stressed the importance of giving due consideration to Williamson while cautioning against relying on pre-Williamson precedent.
Emphasized that the essential inquiry is not whether a claim term recites any structure but whether it recites sufficient structure for performing all of the claimed functions, i.e., a claim limitation is subject to 35 U.S.C. 112(f) if it recites functions without reciting sufficient structure for performing each of those functions. 
Noted that the patent’s specification is consistent with an understanding of the claimed “logic to…” as an abstraction for the set of steps designed to accomplish the claimed functions because the specification discloses that the logic has to be implemented via software.
Reiterated that the question is not whether “logic” is utterly devoid of structure but whether the claim term recites sufficient structure to perform the claimed functions. Further, mere inclusion of a limitation within a structure does not automatically render the limitation itself sufficiently structural. While the claimed “logic” may connote some structure in the general sense of software, firmware or circuitry, it was not shown to amount to sufficient structure for performing each of the claimed functions.
Concluded that the claimed “logic to…” was no more than a black box recitation of structure for performing the claimed functions and, thus, was merely a generic substitute for “means for…”
Egenara shows that it is proper to rely on Williamson Test 2 (i.e., the claim term recites one or more functions without reciting sufficient structure for performing those functions) as the basis for determining that 35 U.S.C. 112(f) is invoked.

Altiris Inc. v. Symantec Corp.
In Altiris Inc. v. Symantec Corp., 318 F3d 1363 (Fed. Cir. 2003), the Federal Circuit construed a “means of booting” limitation that was defined in the claims as “including a first set of commands…for booting…and a second set of commands…for booting…” The patent owner argued that the recitation of the first and second set of commands in the claim itself was sufficient structure to perform the entire claimed function since the “commands” are structure in the form of software that will carry out the booting function(s). The Federal Circuit disagreed because, while the recited “commands” constitute structure, they do not constitute sufficient structure to perform the entirety of the claimed function(s). The commands are described solely in functional terms, and one must refer to the specification to determine the structure of those “means” or “commands”. Further, the software-based “commands” are so broad as to give little indication of the particular structure used such that one must still look to the specification for an adequate understanding of the structure of that software. Accordingly, the Federal Circuit ultimately held that the “means of booting” invoked 35 U.S.C. 112(f) because the “commands” were not sufficient structure to perform the entire claimed function.
Thus, like Egenara, Altiris shows that it is not enough to merely claim some structure. The critical question is whether the claim itself recites sufficient structure for performing the entire claimed function—even if there is some structure in the claimed phrase.  

Informative PTAB Decisions
The Patent Trial and Appeal Board (PTAB) has issued informative decisions that support the Examiner’s position that Williamson Test 2 may be the basis for invoking 35 U.S.C. 112(f).  Although these decisions do not expressly rely on “Williamson Test 2”, they use essentially the same rationale for invoking 35 U.S.C. 112(f). The first of these decisions also addresses computer-implemented functional claim limitations that do not necessarily invoke 35 U.S.C. 112(f).

Ex Parte Smith
In Ex Parte Smith (Appeal 2012-007631 decided 14 March 2013),11 the PTAB construed a “processor programmed to…” limitation set forth using functional language. The PTAB found a skilled artisan would not recognize “processor” as the name of sufficiently definite structure for performing each of the claimed functions because (a) the claimed functions cannot be executed by a commercially available off-the-shelf (i.e., general purpose) processor without additional programming, (b) the claim did not recite any structure connected to the “processor” other than “memory”, which is not sufficient structure for performing the recited functions, and (c) the term “processor” is different from the terms “circuit” and “circuitry” because the recited processor and associated claim language does not convey to a skilled artisan anything about the internal components, structure, or specific operation of the processor. The PTAB concluded that the claimed “processor” is a non-structural term that would not be understood by one of ordinary skill in the art as having sufficiently definite structure to perform all the recited functions. Rather, “processor programmed to…” was used as merely a substitute for the term “means for…” and thus invoked 35 U.S.C. 112(f). 
Since 35 U.S.C. 112(f) was invoked, the PTAB looked to the specification for the disclosure of sufficient “corresponding structure” for performing the claimed functions. Following Aristocrat, the PTAB evaluated whether the specification disclosed an algorithm that transforms a general purpose computer into a special purpose computer that performs the claimed functions. The PTAB found that the specification contained a flow chart and accompanying description that simply restated the claimed functions without conveying to one of ordinary skill in the art how the processor ensured that the claimed functions are performed. Because the specification failed to disclose an algorithm for performing all of the recited functions, the PTAB concluded that it failed to describe sufficient “corresponding structure” pursuant to 35 U.S.C. 112(f) and, therefore, “processor programmed to…” was indefinite under 35 U.S.C. 112(b).
In Ex Parte Smith, the PTAB also construed a claim directed to a computer-implemented method reciting steps (i.e., functions) that paralleled the functions used to define the “processor programmed to…” limitation. Because the specification failed to disclose an algorithm for 12, which (i.e., Part II) addresses computer-implemented functional claim limitations that do not necessarily invoke 35 U.S.C. 112(f).

Ex Parte Erol
In Ex parte Erol (Appeal 2011-001143 decided 13 March 2013),13 the PTAB construed a “processor adapted to…” limitation set forth using functional language. The PTAB found a skilled artisan would not recognize “processor” as the name of sufficiently definite structure for performing each of the claimed functions because (a) the claimed functions cannot be executed by a commercially available off-the-shelf (i.e., general purpose) processor without additional programming, (b) the term “processor” is different from the term “circuit” because the recited processor and associated claim language does not convey how each of the recited functions is achieved, (c) the claim did not recite any structure connected to the “processor” other than a “reader”, which is not sufficient structure for performing the recited functions, and (d) the claims did not recite and the written description did not delineate the internal components of the “processor” or in another way convey structure to skilled artisans to support a conclusion that the claimed “processor adapted to…” is not a purely functional limitation. The PTAB concluded that the claimed “processor” is a non-structural term that would not be understood by one of ordinary skill in the art as having sufficiently definite structure to perform all the recited functions. Rather, “processor adapted to…” was used as merely a substitute for the term “means for…” and thus invoked 35 U.S.C. 112(f). 
Since 35 U.S.C. 112(f) was invoked, the PTAB looked to the specification for the Aristocrat, the PTAB evaluated whether the specification disclosed an algorithm that transforms a general purpose computer into a special purpose computer that performs the claimed functions. The PTAB found that the specification failed to set forth a sequence of steps of a particular algorithm, or instructions for using a particular piece of hardware, employing a specific source code, or following a particular program. Rather, the description of only a myriad of examples was, in effect, an impermissible attempt to claim every possible way of accomplishing a claimed function. Because the specification failed to disclose an algorithm for performing all of the recited functions, the PTAB concluded that it failed to describe sufficient “corresponding structure” pursuant to 35 U.S.C. 112(f) and, therefore, “processor adapted to…” was indefinite under 35 U.S.C. 112(b).

Other PTAB Decisions
The Patent Trial and Appeal Board (PTAB) has issued other opinions that, while not designated as precedential or informative, are nevertheless instructive.

Ex parte Jiajun Zhu et al. ‘727 (Appeal 2020-005727)
In Ex parte Jiajun Zhu et al. ‘727 (Appeal 2020-005727 decided 04 November 2020),14 the PTAB considered claims directed to computer-implemented methods reciting steps (i.e., functions) performed by a computing device. Specifically, the PTAB addressed whether such claims comply with the written description requirement of 35 U.S.C. 112(a). In doing so, the PTAB provided a detailed discussion of the 2019 § 112 Guidance. Specifically, the PTAB explained that:
The 2019 § 112 Guidance addresses examination of computer-implemented functional claims that recite only the idea of a solution or outcome to a problem but fail to recite details of how the solution or outcome is accomplished.15
When examining computer-implemented functional claims (including computer-implemented method claims), the examiner should determine whether the 
It is not enough that a skilled artisan could theoretically write a computer program(s) to achieve the claimed functions because a specification must explain how the inventor intends to achieve the claimed functions to satisfy the written description requirement. 
An algorithm can be expressed in any understandable terms such as in prose or as a flow chart. Recital of actual computer code is not necessary. However, sufficient information must be provided to show that the inventor had possession of the claimed invention. Such “sufficient information” constitutes details about how a disclosed general purpose computer or processor is programmed to achieve the desired outcomes defined by the claimed functions.
In Ex parte Jiajun Zhu et al. ‘727, the PTAB found that the specification described an outline of the desired results that the computer is expected to achieve, but missing from the specification was the algorithm or logic flow or instructions which would explain how a general purpose computer is programmed to perform the claimed functions. Absent the disclosure of the necessary algorithm(s), the specification failed to convey possession of the computer-implemented invention. Accordingly, the PTAB concluded that the claims failed to comply with the written description requirement of 35 U.S.C. 112(a). Thus, even if a claim is not construed as reciting a means-plus-function limitation, computer-implemented functional limitations require the disclosure of the necessary algorithm (i.e., how the claimed functions are achieved) in order to satisfy 35 U.S.C. 112(a).

Ex parte Jiajun Zhu et al. ‘723 (Appeal 2020-005723)
In Ex parte Jiajun Zhu et al. ‘723 (Appeal 2020-005723 decided 04 November 2020),16 the PTAB considered similar claims and made similar findings to those addressed in Ex parte Jiajun Zhu et al. ‘727 (discussed above).


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.uspto.gov/patents/ apply/applying-online/efs-web-guidance-and-resources
        2 Unless otherwise indicated, citations are to Patent No. 9,625,261 B2 with corresponding disclosure found in the original disclosure of Application No. 14/477,476 from which Patent No. 9,625,261 B2 issued.
        3 The disclosure defines “ECON speed” as “the speed at which the minimum cost is obtained considering both fuel and time, whose ratio is defined by a cost index entered by the pilot” (col. 4, ll. 11-13).
        4 While not explicitly identified in claim 1 as a function of the claimed processor, applicant’s disclosure indicates that the invention necessarily requires a processor for performing this claimed function.
        5 As explained in MPEP 2181, section II.B., an algorithm is defined as a finite sequence of steps for solving a logical or mathematical problem or performing a task. 
        6 Available at: https://www.federalregister.gov/documents/2019/01/07/2018-28283/examining-computer-implemented-functional-claim-limitations-for-compliance-with-35-usc-112
        7 Mail Stop REISSUE should only be used for the initial filing of reissue applications, and should not be used for any subsequently filed correspondence in reissue applications. See MPEP 1410.
        8 Pre-AIA  35 U.S.C. 112, ¶ 6 was recodified by the AIA  as 35 U.S.C. 112(f) without any modification to the actual wording thereof. Thus, “35 U.S.C. 112, ¶ 6” is synonymous with “35 U.S.C. 112(f)”. The AIA  numbering is used herein.
        9 Pre-AIA  35 U.S.C. 112, ¶ 2 was recodified by the AIA  as 35 U.S.C. 112(b) with the change from the term “applicant” to the phrase “inventor or a joint inventor”. Thus, “35 U.S.C. 112, ¶ 2” is synonymous with “35 U.S.C. 112(b)”. The AIA  numbering is used herein.
        10  Pre-AIA  35 U.S.C. 112, ¶ 1 was recodified by the AIA  as 35 U.S.C. 112(a) with only the change from the term “inventor” to the phrase “inventor or joint inventor”. Thus, “35 U.S.C. 112, ¶ 1” is synonymous with “35 U.S.C. 112(a)”. The AIA  numbering is used herein.
        11 Available at: https://www.uspto.gov/sites/default/files/ip/boards/bpai/decisions/inform/ ex_parte_smith_fd2012007631.pdf
        12 Available at: https://www.federalregister.gov/documents/2019/01/07/2018-28283/examining-computer-implemented-functional-claim-limitations-for-compliance-with-35-usc-112
        13 Available at: https://www.uspto.gov/sites/default/files/ip/boards/bpai/decisions/inform/ ex_parte_erol_fd2011001143.pdf
        14 Retrievable at: https://developer.uspto.gov/ptab-web/#/search/decisions
        15 See Part II of the 2019 § 112 Guidance, which addresses computer-implemented functional claim limitations that do not necessarily invoke 35 U.S.C. 112(f).
        16 Retrievable at: https://developer.uspto.gov/ptab-web/#/search/decisions